Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 1 of 119




                   Exhibit 8
     Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 2 of 119



IN THE HIGH COURT OF JUSTICE                                         Claim no. CL-2019-000723
BUSINESS AND PROPERTY COURTS OF
ENGLAND AND WALES
COMMERCIAL COURT (QBD)

B E T W E E N:

                                           (1) VALE S.A.
                                     (2) VALE HOLDINGS B.V.
                                 (3) VALE INTERNATIONAL S.A.

                                                                                       Claimants

                                                  - and -

                                (1) BENJAMIN (BENY) STEINMETZ
                                      (2) DAG LARS CRAMER
                                        (3) MARCUS STRUIK
                                         (4) ASHER AVIDAN
                                        (5) JOSEPH TCHELET
                                          (6) DAVID CLARK
                                     (7) BALDA FOUNDATION
                           (8) NYSCO MANAGEMENT CORPORATION

                                                                                     Defendants




                              DEFENCE OF THE FIFTH DEFENDANT




                                        INTRODUCTION

1.      In this Defence:


        1.1.   Unless otherwise stated or clear from the context, references to paragraph
               numbers are to paragraphs in the Particulars of Claim.


        1.2.   For convenience only, the Fifth Defendant (“Mr Tchelet”) adopts many of the
               defined terms and headings used in the Particulars of Claim. Further:


               (1)     The depersonalised abbreviations of people’s names to a surname only
                       are adopted but with the adoption of an appropriate prefix.


                                                 1
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 3 of 119



          (2)     Mr Tchelet does not adopt the definition of “BSGR Group” that the
                  Claimants appear to wish to use (see paragraph 28 and the Appendix to
                  the Particulars of Claim). For the purposes of this Defence (and any
                  denial, non-admission or admission), the “BSGR Group” comprises
                  only the following companies: (a) BSGR; (b) BSGR Steel; (c) BSGR BVI;
                  (d) BSGR Guernsey; (e) BSG MM; (f) BSGR ProjectCo; (g) BSGR
                  Resources (Liberia) Limited; (h) BSGR (Liberia) Limited; and (i) BSGR
                  Logistics Corp.


   1.3.   Mr Tchelet does not plead to certain allegations in the Particulars of Claim
          because they are addressed to or concern other Defendants. For the avoidance of
          doubt, no admissions are made in respect of those allegations. Indeed, Mr
          Tchelet is under no obligation to admit or deny the Claimants’ allegations
          otherwise than on the basis of his current knowledge and what is readily
          ascertainable from information or documents at his ready disposal. As set out
          below, Mr Tchelet pleads to some allegations made by the Claimants on the basis
          of information from his Co-Defendants; when he does so, the source of that
          information is matters set out in their Defences save where otherwise stated.


   1.4.   Further, in the context of the Claimants’ overly long and repetitive Particulars of
          Claim (which do not comply with the requirements of paragraphs C1.1(a), (c),
          (e), (i), (k) and (n) of the Commercial Court Guide), Mr Tchelet admits certain
          allegations made by the Claimants, and in relation to certain documents
          identified by the Claimants, notwithstanding his lack of involvement in the
          relevant matters. Such admissions are based on documents or information
          obtained by Mr Tchelet in the course of legal proceedings or other investigations
          undertaken after the times that are material to these proceedings. To the extent
          that Mr Tchelet admits those allegations, it is not admitted that he had
          knowledge of the fact, matter, relevant document or information at the time,
          unless an allegation is made in respect of a document signed by him personally
          or unless that is specifically alleged and admitted or an allegation is made of an
          act or omission by him personally.


   1.5.   Moreover, the Claimants are required under CPR PD16 para 8.2 fully to plead all


                                            2
     Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 4 of 119



               particulars of notice or knowledge of any fact upon which they wish to rely, and
               Mr Tchelet responds directly to such allegations if and when they are made.
               Otherwise, for the avoidance of doubt, where Mr Tchelet admits or denies any
               matter alleged, he is not admitting that he has knowledge of the relevant matter
               or had such knowledge at any other time.


        1.6.   Save insofar as any allegation is specifically admitted or not admitted below,
               each and every allegation in the Particulars of Claim is denied.


                                           OVERVIEW


2.      This claim against Mr Tchelet in deceit and conspiracy is brought by the world’s
        largest iron ore miner against an individual chartered accountant with over 20 years’
        experience in finance and accounting. It arises out of the Claimants’ involvement in
        what proved to be a disappointing joint venture with BSGR in the Simandou region of
        Guinea many years ago. That disappointment was occasioned when the GoG revoked
        the Mining Licences on which the venture was based, ostensibly because they had
        been procured by bribery and corruption.


3.      The Claimants’ claim will fail for a number of reasons as explained below, including
        limitation. Any cause of action accrued in 2010 and the Claimants had, or with
        reasonable diligence could have acquired, the information required to pursue their
        claims long ago. Among other things, the allegations which led to the revocation of the
        mining titles were put to the joint venture company, BSGR ProjectCo, on 30 October
        2012. Vale, in a letter from its lawyer, foreshadowed a claim in deceit against BSGR as
        long ago as 19 April 2013. Yet the present claim was not issued until 3 December 2019.
        That was long after the expiry of the limitation period applicable either under New
        York law (which governs this claim) or English law (which the Claimants allege
        applies).


4.      In the meantime, by way of an arbitration commenced in April 2014, Vale has pursued
        its contractual counterparty, BSGR, in proceedings which raised broadly the same
        issues as are raised in these proceedings. Vale obtained an award in those proceedings
        in April 2019 and has brought these proceedings as an afterthought against several of
        the individuals and entities alleged to have been involved in the underlying events.

                                                 3
     Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 5 of 119



5.      Indeed, the claim in these proceedings is no more than a belated attempt to blame Mr
        Tchelet for loss which the Claimants would have suffered in any event and without
        any proper analysis as to the proper law of their claims. It is brought in respect of
        representations which (i) in most cases were not even made by Mr Tchelet; (ii) were
        not false; and/or (iii) were not known by him to be false. It is denied that Mr Tchelet is
        liable to the Claimants as alleged or at all.


6.      The Claimants’ case is an extreme one, namely that all of the Defendants, despite their
        very different roles and positions, are responsible for a large number of false
        representations made in the course of the due diligence performed by Vale in respect
        of entry into the joint venture. The principal representations relied on by the Claimants
        are that (i) the Mining Licences had not been acquired through bribery and corruption;
        and (ii) the BSGR Group had not used any agents, consultants or other intermediaries,
        other than those disclosed to Vale, in obtaining the Mining Licences.


7.      The Claimants rely on 18 distinct representations. Of these, only six are alleged to have
        actually been made by Mr Tchelet himself (although he is wrongly accused of
        somehow adopting or approving all of the representations). Of those representations
        that he is alleged to have made:


        7.1.   Three are admitted and one is not admitted (in particular those representations
               that are included in the Fifth and Eighth Corruption Representations). These
               were to the effect that the BSGR Group had not been involved in bribery and
               corruption in Guinea.


        7.2.   Two are denied (in particular those representations that are included in the
               Fourth Consultancy Representation). These relate to the historical buy-out of a
               minority shareholder of the former holding company of BSGR ProjectCo (i.e.
               Pentler). It is alleged that Mr Tchelet told a representative of Vale that this
               transaction was carried out for tax planning purposes and involved a related
               company, rather than a third party. Mr Tchelet did not make these
               representations at all.


8.      Mr Tchelet was, to the best of his knowledge (then and now), correct in representing


                                                   4
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 6 of 119



   that the BSGR Group had not been involved in bribery and corruption in Guinea. The
   Claimant’s case that such bribery and corruption took place, often expressed in the
   vaguest terms, is seriously flawed. Among other things:


   8.1.   The cornerstone of the Claimants’ case is the allegation that the BSGR Group
          used third parties to pay bribes to Mme Touré, a Guinean businesswoman in her
          twenties, who the Claimants say was the then President of Guinea’s fourth wife
          (but who was not in fact married to the President). These bribes were allegedly
          paid to procure the exercise of Mme Touré’s “influence”.


          (1)     The manner in which this influence was exercised is never explained by
                  the Claimants. It is inherently unlikely that the President, a soldier who
                  first came to power in a military coup and had been in office for over 20
                  years by the times that are material to these proceedings, was pressured
                  by Mme Touré into revoking a mining concession held by the Rio Tinto
                  Group and granting title over the same ore-rich area to the BSGR
                  Group.


          (2)     The Claimants identify 12 purported “Intercessions” by Mme Touré,
                  some of which are denied and some of which are not admitted, but
                  most of which (even taking the Claimants’ case at its highest) disclose
                  no more than that she was present at a meeting where the BSGR
                  Group’s interest in the Simandou region was discussed. In any event,
                  (a) Mr Tchelet is not aware of any intercession by Mme Touré on behalf
                  of BSGR; and (b) neither Mr Tchelet nor the BSGR Group needed the
                  assistance of Mme Touré in advancing the position of the BSGR Group
                  in relation to the GoG and its activities in Guinea.


          (3)     The real reason the Rio Tinto Group’s rights were revoked was because
                  of the GoG’s frustration at the Rio Tinto Group’s long-standing failure
                  to explore and exploit the riches of the region, to the detriment of the
                  nation. They were granted to the BSGR Group because the GoG
                  believed in the BSGR Group’s commitment to realise the resources that
                  the Rio Tinto Group had allowed to languish.


                                            5
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 7 of 119



   8.2.   The Claimants’ case as to alleged payments to Mme Touré is similarly flawed.


          (1)     The alleged bribes are said to have consisted of (a) the conferral of a
                  33.3% interest in Pentler, a company which held a 17.65% interest in
                  BSGR BVI (BSGR ProjectCo’s then holding company); (b) an agreement
                  entered into by BSGR ProjectCo to pay Mme Touré’s company,
                  Matinda, the sum of US$4 million; and (c) a payment of US$1 million to
                  Mme Touré through an alleged intermediary.


          (2)     In fact:


                  (a)   The conferral of the interest in Pentler never came to fruition and,
                        in any event, was a matter between Pentler and Mme Touré (who
                        had their own business relationship).


                  (b)   The agreement purportedly entered into by BSGR ProjectCo to
                        pay Mme Touré has been disclaimed by the person purported to
                        have signed it (Mr Avidan) as a forgery.


                  (c)   The payment of US$1 million was in fact a legitimate payment to a
                        known supplier of BSGR ProjectCo (LMS), which had its own
                        independent business relationship with Mme Touré.


   8.3.   Further and in any event, Mr Tchelet believed that the representations he made
          were true. If, despite Mr Tchelet’s belief to the contrary, any bribery or
          corruption did take place, he was unaware of it. His role in relation to the
          Simandou project was limited to bookkeeping and financial management
          (principally the management of funding from within the Group and accounting
          for this). He only visited Guinea seven times in the relevant period. Although he
          was involved in the approval of some of the payments impugned by the
          Claimants in the present case, his knowledge of those payments was limited to
          documents such as invoices and what he had been told by the local management
          team in Guinea, which he trusted and relied upon. He did not even know who
          Mme Touré was.



                                            6
     Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 8 of 119



        8.4.   Moreover, Mr Tchelet denies that he is responsible for representations that he
               did not personally make and there is no proper basis for seeking to attribute any
               such representations to him.


9.      For the avoidance of doubt, unless admitted or not admitted below, the allegations
        contained in paragraphs 1 to 11 are denied for the reasons set out elsewhere in this
        Defence.


                                     SECTION A: PARTIES


The Claimants


10.     Paragraph 12 is admitted.


11.     Save that (a) the second sentence; (b) the fourth sentence; and (c) the reference to the
        alleged merger in the third sentence are not admitted, paragraph 13 is admitted.


12.     Save that it is not admitted if and to what extent any of the promissory notes were
        paid (or, if paid, have not been repaid), paragraph 14 is admitted.


The Defendants


13.     As to paragraph 15:


        13.1. The first and second sentences are admitted.


        13.2. Save that it is admitted that certain of those activities have been carried out
               during the material period by entities in the BSGR Group, the third sentence is
               not admitted.


        13.3. Mr Tchelet responds below to the cross-reference to paragraph 28.


14.     As to paragraph 16:


        14.1. The opening words of paragraph 16 and paragraph 16.1 are admitted, save that


                                                 7
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 9 of 119



            it is not admitted whether there are no other beneficiaries than Mr Steinmetz, his
            wife Agnes, and the children of that marriage.


      14.2. As to the first sentence of paragraph 16.2:


            (1)      The allegation that Mr Steinmetz was “presented” to act as an adviser to
                     Balda and the BSGR Group is embarrassingly vague. It is in any event
                     denied.


            (2)      In fact, Mr Steinmetz was contracted to act (and did in fact act) as an
                     adviser to Balda.


      14.3. As to the second sentence of paragraph 16.2:


            (1)      The allegation that Mr Steinmetz “controlled all material decisions relating
                     to the BSGR Group and BSGR” is embarrassingly vague. It is in any event
                     denied.


            (2)      In fact, BSGR and the BSGR Group were controlled by their directors
                     and ultimately by their shareholders.


            (3)      Without prejudice to the foregoing, Mr Steinmetz did give advice in
                     relation to material decisions and his advice was often followed. In the
                     absence of proper particulars, it is not admitted what role or influence
                     Mr Steinmetz had in relation to any specific decision, save that it is
                     admitted that he provided advice with regard to entry into the SHA and
                     JVA.


15.   Paragraph 17 is embarrassingly vague. Pending proper particulars (as to what is
      meant by “principal beneficiary”), it is not admitted.


16.   Paragraph 18 is admitted. Its relevance is denied.


17.   As to paragraph 19:




                                                8
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 10 of 119



      17.1. The first sentence is admitted.


      17.2. The second sentence is embarrassingly vague. Pending proper particulars (as to
            what is meant by the allegation that Mr Cramer is an “associate” of Mr
            Steinmetz), it is not admitted.


      17.3. The third sentence is admitted, but Mr Tchelet does not know the exact date this
            appointment occurred.


      17.4. As to the fourth sentence:


            (1)      It is admitted that Mr Cramer was from December 2009 the sole
                     ultimate beneficial owner of Onyx.


            (2)      His ownership of Onyx before that time, and his ownership of any other
                     entities intended to be included in the embarrassingly vague reference
                     to “the related Onyx group of companies”, are not admitted.


            (3)      The vague allegation that the “day-to-day management” of “the BSGR
                     Group” was “delegated” to Onyx (or to the “related Onyx group of
                     companies”) is not admitted, save that it is admitted that Onyx provided
                     certain administrative services to the BSGR Group.

      17.5. The final sentence is not admitted.

18.   As to paragraph 20:

      18.1. It is admitted that Mr Cramer was involved in the negotiation of the JVA and
            SHA. The subjective allegation that he was “closely involved” is embarrassingly
            vague. Pending proper particulars, it is not admitted.

      18.2. The allegation that Mr Cramer made fraudulent misrepresentations to induce
            Vale to enter into the JVA and SHA is addressed to Mr Cramer and is not
            properly included within a section of the Particulars of Claim that purports
            simply to identify the parties.

      18.3. It is admitted that a bonus was awarded to Mr Cramer, but denied that this was

                                               9
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 11 of 119



           in about April 2010. It was in about July 2010. It is further denied that the bonus
           was awarded “for the role he played in procuring Vale to enter into” the JVA and
           SHA.

      18.4. Further as to Mr Cramer’s bonus:

           (1)      Mr Cramer’s wholly owned BVI company, Manerhorn Holdings SA,
                    was paid the sum of US$3 million on or about 6 July 2010.

           (2)      Mr Cramer was due to receive a further payment of US$7 million but
                    only if a second sum of US$500 million was paid to BSGR by Vale
                    pursuant to section 3(b) of the JVA (which never happened).

           (3)      Save that Mr Tchelet is aware that at least a substantial part of this
                    US$10 million was a bonus (for work including but not limited to the
                    transaction with Vale) he does not know the full details of what it was
                    for, or to what extent these sums were by way of bonus or some other
                    form of remuneration or settlement, as he understands Mr Cramer to
                    allege at paragraph 121 of his Defence. Accordingly, the size of Mr
                    Cramer’s bonus is not admitted.

      18.5. As to the second sentence, Balda is recorded as having resolved to pay US$2.5
           million to Onyx in remuneration for and recognition of its efforts in increasing
           Balda’s net asset value. It so resolved in or about July 2010. Mr Tchelet does not
           know whether this, or any sum, was in fact paid. This sentence is otherwise not
           admitted.

      18.6. Save as set out above, paragraph 20 is denied.

19.   As to paragraph 21:

      19.1. Save that it is admitted that Mr Struik is resident in South Africa, the first
           sentence is denied. Mr Tchelet understands from Mr Struik that Mr Struik is not
           a “mining industry executive”. He is a mining engineer who has held management
           roles in various companies with mining interests.

      19.2. Save that it is admitted that Mr Struik held positions within the BSGR Group
           including as a director of each company expressly identified therein, the second

                                               10
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 12 of 119



            sentence is embarrassingly vague. Pending proper particulars as to what is
            meant by holding “various appointments within the BSGR Group” at “all material
            times”, the second sentence is not admitted.

20.   Mr Tchelet pleads to paragraph 22 on the basis of information from Mr Struik:

      20.1. Paragraphs 18.1 to 18.3 above are repeated, making changes where necessary
            and appropriate.

      20.2. Further as to Mr Struik’s bonus:

            (1)      His company, Ennismore Consultants Ltd, was paid US$2 million on or
                     about 9 July 2010. He was to receive a further US$1 million only if a
                     second sum of US$500 million was paid to BSGR by Vale pursuant to
                     section 3(b) of the JVA (which never happened).

            (2)      Mr Struik’s bonus related to work done for/value added to the BSGR
                     Group generally, including in relation to Guinea, and was not limited to
                     the transaction with Vale.

      20.3. Save as set out above, paragraph 22 is denied.

21.   Mr Tchelet pleads to paragraph 23 on the basis of information from Mr Avidan:

      21.1. The first sentence is admitted.

      21.2. As to the second sentence:

            (1)      It is admitted that Mr Avidan was the BSGR Group’s country manager
                     for Guinea from about mid-2006 until about May 2010.

            (2)      It is denied that Mr Avidan was appointed President of BSGR ProjectCo
                     in about mid-2006 or at all. However, after leaving his post as country
                     manager following the conclusion of the JVA and SHA with Vale, Mr
                     Avidan was appointed President of BSGR.

      21.3. As to the third sentence, paragraphs 18.1 to 18.3 above are repeated, making
            changes where necessary and appropriate.



                                               11
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 13 of 119



      21.4. Further as to Mr Avidan’s bonus:

           (1)      Fefania Assets Corporation, a Panamanian company owned by Mr
                    Avidan and his wife, was paid US$2.5 million on or about 6 July 2010.
                    He was to receive a further US$1.25 million only if a second sum of
                    US$500 million was paid to BSGR by Vale pursuant to section 3(b) of
                    the JVA (which never happened).

           (2)      Mr Avidan’s bonus related to work done for/value added to the BSGR
                    Group generally, in particular to work done in relation to Guinea, but it
                    was not limited to the transaction with Vale.

      21.5. Save as set out above, paragraph 23 is denied.

22.   As to paragraph 24:

      22.1. The first sentence is admitted. Mr Tchelet is registered with both the Institute of
           Chartered Accountants in England and Wales and the South African Institute of
           Chartered Accountants. He has over 20 years’ experience in finance and
           accounting.

      22.2. As to the second and third sentences:

           (1)      From 1 September 2003 to 31 August 2008, Mr Tchelet was employed as
                    a financial manager by a company known when he joined as Norinter
                    Financial Advisors (Pty) Ltd, later renamed BSGR Advisory Services
                    (Pty) Ltd, a South African company owned by Mr Oron which provided
                    management and corporate services to the BSGR Group.

           (2)      In that role:

                    (a)     Between March 2007 and August 2008, Mr Tchelet acted as the
                            CFO of the BSGR Group by default, no CFO being appointed.


                    (b)     From time to time Mr Tchelet acted as the CFO of certain
                            subsidiaries of BSGR as and when necessary in periods leading up
                            to major transactions involving those subsidiaries.



                                               12
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 14 of 119



         (3)      From September 2008 to about February 2017, Mr Tchelet provided
                  services as a Strategic Financial Specialist to BSGR through his wholly
                  owned company. In that role, Mr Tchelet from time to time acted as the
                  CFO of the BSGR Group and of certain subsidiaries of BSGR, including
                  BSGR Guernsey, as and when necessary in periods leading up to major
                  transactions involving those subsidiaries.

         (4)      Since about February 2017, Mr Tchelet has provided advisory services
                  to a wholly owned subsidiary of BSGR (and to that subsidiary’s
                  subsidiaries) through his wholly owned companies (see paragraph 89.3
                  below).

         (5)      Save as set out above, the second and third sentences are denied.

   22.3. The fourth sentence is admitted, save that the capacities in which Mr Tchelet
         acted are as set out above, and save that it is denied (if it be so alleged, as
         appears to be the case given the Claimants’ use of the words “at least”) that Mr
         Tchelet visited Guinea on more than seven occasions during this period. On each
         of his seven visits, Mr Tchelet only visited Conakry, the capital of Guinea.

   22.4. As to the fifth sentence:

         (1)      Paragraphs 18.1 and 18.3 above are repeated, making changes where
                  necessary and appropriate. Mr Tchelet’s role in supporting the
                  negotiations is set out in paragraphs 63.7 and 63.9 below.

         (2)      It is denied that Mr Tchelet made any fraudulent misrepresentations,
                  whether to induce Vale to enter into the JVA and SHA or at all.

         (3)      Further as to Mr Tchelet’s bonus:

                  (a)   His company, Evergreen Valley Production Ltd, was paid
                        US$800,000 on or about 6 July 2010. He was to receive a further
                        US$400,000 only if a second sum of US$500 million was paid to
                        BSGR by Vale pursuant to section 3(b) of the JVA (which never
                        happened).

                  (b)    Mr Tchelet’s bonus related to work done for/value added to the

                                           13
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 15 of 119



                            BSGR Group generally, including in relation to Guinea, and was
                            not limited to the transaction with Vale.

      22.5. Save as set out above, paragraph 24 is denied.

23.   As to paragraph 25:

      23.1. The first to fourth sentences are admitted.

      23.2. As to the fifth sentence, paragraphs 18.1 to 18.3 above are repeated, making
           changes where necessary and appropriate.

      23.3. Further as to Mr Clark’s bonus:

           (1)       Mr Clark was paid US$180,000 on or about 6 July 2010. He was to
                     receive a further US$70,000 only if a second sum of US$500 million was
                     paid to BSGR by Vale pursuant to section 3(b) of the JVA (which never
                     happened).

           (2)       Mr Tchelet understands that the purpose of Mr Clark’s bonus was to
                     reward Mr Clark in relation to work done for/value added to the BSGR
                     Group generally, including in relation to Guinea, and was not limited to
                     the transaction with Vale.

24.   As to paragraph 26:

      24.1. Save that it is denied that Balda was established in 1995, and save as set out in
           paragraph 14.1 above, the first to third sentences are admitted. According to an
           official certificate of the Land and Public Register Office for the Principality of
           Liechtenstein, Balda was established in 1994.

      24.2. As to the fourth sentence, paragraph 18.2 above is repeated, making changes
           were necessary and appropriate.

      24.3. The fifth sentence is vague and is not admitted. Mr Tchelet does not know
           whether Balda received or dealt with any part of the US$500 million paid
           pursuant to the JVA.

25.   As to paragraph 27:

                                               14
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 16 of 119



      25.1. The first and second sentences are admitted.

      25.2. As to the third sentence, paragraph 18.2 above is repeated, making changes were
           necessary and appropriate.

      25.3. The fourth sentence is not admitted pending disclosure and/or further
           information, save that it is admitted that BSGR transferred the sum of
           $203,200,000 to Nysco on around 12 July 2010 and the sum of US$22 million to
           Nysco on around 10 May 2010. Further, Mr Tchelet is aware that at least US$348
           million was paid by BSGR to Nysco, but does not recall, and is therefore unable
           to admit or deny, the details of the other payments alleged in the fourth
           sentence.

                    OTHER KEY COMPANIES AND INDIVIDUALS

The BSGR Group

26.   As to paragraph 28:

      26.1. The first sentence of paragraph 28 is denied. The structure of the BSGR Group as
           set out in Appendix 1 is not “complex” as appears to be alleged by the Claimants.

      26.2. The second sentence is embarrassingly vague in that the Claimants have failed to
           provide a clear and comprehensive list of the companies that are said to be
           relevant to this claim. The Appendix is over-inclusive for the purpose of the
           definition proffered by the Claimants. Paragraph 1.2(2) above is repeated.

Mme Touré

27.   As to paragraph 29:

      27.1. Mr Tchelet does not know and has never met Mme Touré, and at all material
           times he did not know who she was. Mr Tchelet understands from Mr Noy’s
           evidence in the Arbitration that Mme Touré was a Guinean businesswoman who
           dealt in, among other things, consumer goods, pharmaceuticals and mining. He
           further understands from Mr Struik that Mr Cilins told him that she and Mr
           Cilins were business partners who had been involved in importing chickens,
           toothpaste and condoms into Guinea.


                                             15
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 17 of 119



      27.2. Save that Mme Touré’s year and city of birth are not admitted, the first sentence
             is admitted.

      27.3. The second sentence is denied. Although Mme Touré has claimed to be
             President Conté’s fourth wife, Mr Tchelet understands from Mr Struik and Mr
             Avidan that Mme Touré was not in fact married to President Conté.

      27.4. Save that it is admitted that President Conté died in December 2008, the third
             sentence is not admitted.

      27.5. As to the fourth sentence:

             (1)     It is admitted that in 2013 Ms Touré was cooperating with US
                     authorities.

             (2)     Paragraph 103 is addressed below.

             (3)     Save as set out above, the fourth sentence is not admitted.

Pentler and its principals

28.   As to paragraph 30:

      28.1. It is denied (for the reasons set out below) that Pentler was the “vehicle” through
             which Mme Touré held “her 5% interest” in BSGR BVI. Mme Touré has never
             held an interest in BSGR BVI or any interest in Pentler.

      28.2. It is not admitted that Mr Noy is French or that Mr Lev Ran is South African. Mr
             Tchelet understands from their evidence in the Arbitration that both are Israeli.

      28.3. Save as set out above, paragraph 30 is admitted.

Mr Boutros

29.   As to paragraph 31:

      29.1. Mr Tchelet has only met Mr Boutros on one occasion. During a visit to the BSGR
             Group’s office in Conakry, Mr Tchelet was introduced to Mr Boutros by Mr
             Avidan as a representative of LMS and a local telecommunications company,
             both of which were contracted to provide various goods and services to the

                                               16
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 18 of 119



         project. As pleaded below, Mr Tchelet’s involvement with Mr Boutros was
         limited to the part he played in the approval and bookkeeping of certain
         payments made by BSGR Group entities to Mr Boutros (or to other
         persons/entities connected with him). Otherwise, Mr Tchelet’s knowledge of Mr
         Boutros at the relevant time was limited to what he had been told by Mr Avidan.
         Mr Tchelet therefore pleads to paragraph 31 on the basis of this limited
         knowledge, and otherwise on the basis of the documents and of information
         from Mr Avidan.

   29.2. As to the first sentence:

         (1)      It is not admitted that Mr Boutros “owned and controlled” LMS.

         (2)      Mr Boutros was a Lebanese businessman who was an owner of, and
                  had some control over, LMS.

   29.3. As to the second sentence:

         (1)      In 2009/10, the BSGR Group paid sums in excess of US$5 million to
                  LMS (and/or Mr Boutros or Mr Boutros’ business partner Adama
                  Sidibe). It is not admitted that these payments constituted payments
                  into “[Mr] Boutros’ control”.

         (2)      It is denied that those sums were paid by the BSGR Group “purportedly
                  by way of various consultancy payments”. Mr Tchelet understands from Mr
                  Avidan that the sums were paid (and Mr Tchelet believed that the sums
                  were paid) for goods and services provided by LMS, Mr Boutros and/or
                  Mr Sidibe.

         (3)      In particular, and materially for the purposes of the Claimants’ claim,
                  LMS entered into a Subcontracting and Service Provision Agreement
                  with BSGR ProjectCo in 2008, pursuant to which LMS was engaged to
                  supply various goods and services to BSGR ProjectCo. Mr Tchelet
                  understands from Mr Avidan that he regarded this contract as
                  formalising a relationship which was already in place from about 2006
                  and which continued throughout Mr Avidan’s time as country
                  manager.

                                            17
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 19 of 119



      29.4. As to the third sentence:

            (1)      It is denied that money was paid by the BSGR Group to LMS for the
                     purpose of paying bribes (whether to Mme Touré or anybody else).

            (2)      The vague allegation that monies paid to LMS were to be used to pay
                     bribes is not properly included within a section of the Particulars of
                     Claim that purports simply to identify other key companies and
                     individuals.

            (3)      In any event, as to the alleged bribe identified by the Claimants (and as
                     set out in more detail below), Mr Tchelet understands from Mr Avidan
                     that BSGR paid US$998,000 to LMS as part of a genuine transaction for
                     earthmoving machinery. If (which is not admitted) Mr Boutros
                     thereafter directed any payment of those monies to Mme Touré, that
                     payment was not made by or on behalf of the BSGR Group.

      29.5. Save as set out above, paragraph 31 is denied.

Mr Thiam

30.   As to paragraph 32:

      30.1. The first and second sentences are admitted.

      30.2. As to the third sentence:

            (1)      As Minister of Mines and by way of a letter dated 5 May 2009, Mr
                     Thiam provided confirmation on behalf of the newly formed GoG that
                     (as was the case) the Mining Licences were valid.

            (2)      The allegation that Mr Thiam received bribes of US$5 million is not
                     properly included within a section of the Particulars of Claim that
                     purports simply to identify other key companies and individuals.

            (3)      In any event, as set out in more detail below, BSGR did make a payment
                     of over US$5 million to a Mozambican company called Companhia
                     Carvoeira de Samoa Limitada (“CCS”) but (a) this was not a payment to


                                              18
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 20 of 119



                    Mr Thiam personally; and (b) it was made for a legitimate purpose and
                    not as a “bribe”.

      30.3. As to the fourth sentence:

           (1)      The needless repetition of the allegation made in the third sentence is
                    noted. Paragraph 30.2 above is repeated.

           (2)      It is admitted that Mr Thiam is serving a seven-year sentence in the
                    United States for laundering bribes paid to him by companies
                    unconnected to the BSGR Group. The relevance of that conviction is
                    denied.

           (3)      It is not admitted (if it is alleged) that Mr Thiam in fact received or
                    laundered any bribes paid to him by companies unconnected to the
                    BSGR Group. If it is so alleged, Mr Tchelet will, if necessary, rely on the
                    rule in Hollington v Hewthorn [1943] K.B. 587 to render inadmissible the
                    contents of the judgment of the US Court in relation to Mr Thiam.

      30.4. Save as set out above, paragraph 32 is denied.

                            SECTION B: THE MINING LICENCES

Introduction: Guinea and Simandou

31.   Save that part of the Simandou range is located in the Kankan region of Guinea,
      paragraphs 33 to 35 are admitted.

The grant of the Mining Licences to the BSGR Group

32.   As to paragraph 36:

      32.1. Save that the grant of Mining Licences were actually (and not merely “formally”)
           governed by the 1995 Mining Code of the Republic of Guinea (“the 1995 Mining
           Code”), the first sentence is admitted. All mining titles from time to time granted
           to the BSGR Group, and all titles granted to other persons at all relevant times,
           were governed by the 1995 Mining Code.

      32.2. As to the second sentence and its sub-paragraphs:

                                             19
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 21 of 119



        (1)   A person could not explore for iron ore without a prospecting permit
              (described by the Claimants as a “research licence”).

        (2)   To mine for iron ore, a person needed either an operating permit or a
              mining concession.

        (3)   Further, by reason of the 1995 Mining Code:

              (a)   The constitutive order for a prospecting permit would set a
                    minimum programme of work which the holder had to carry out
                    while the permit was in effect (article 35).

              (b)   The holder of a prospecting permit had to start prospecting work
                    within six months after the permit was issued and continue it
                    diligently and according to recognised standards (article 35).

              (c)   At the request of the holder, the term of an ‘industrial’
                    prospecting permit could be renewed twice, for a maximum
                    period of two years each time, and on the same conditions as
                    before (article 30).

              (d)   A prospecting permit would be renewed automatically by
                    operation of law if the holder had met all his obligations and his
                    application for renewal set out a minimum programme of work
                    building on the results of the preceding period (article 30).

              (e)   With each renewal, the area of a prospecting permit was reduced
                    by half (article 30).

              (f)   A mining concession could only be issued where one or more
                    deposits had been discovered and on evidence duly constituted
                    by a feasibility study (article 41).

              (g)   A mining concession would be issued by decree on the
                    recommendation of the Minister of Mines and was subject to
                    (inter alia) the conditions set out in a mining agreement (article
                    43).



                                            20
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 22 of 119



                     (h)    A mining agreement would define the rights and obligations of
                            the parties and set out the legal, financial, tax and social
                            conditions that would govern the mining operation for the
                            duration of the agreement (article 11).

                     (i)    Mining titles were always issued subject to existing rights (article
                            47).

            (4)      The reference to what was “typically needed” is embarrassingly vague
                     and, save as set out above, the second sentence and its sub-paragraphs
                     are not admitted.

33.   As to paragraph 37:

      33.1. The first sentence is admitted.

      33.2. As to the second sentence, it is admitted that the Mining Licences were granted
            and that Rio Tinto ProjectCo had previously held rights over SB1 and SB2.

      33.3. The second sentence, the sub-paragraphs and further paragraphs in the
            Particulars of Claim refer to certain matters occurring “notwithstanding” the
            existence of certain rights or interests of the Rio Tinto Group.

            (1)      The Claimants’ use of that word is embarrassingly vague. If (which is
                     unclear) the Claimants use that word to imply that any of the BSGR
                     Group’s rights or actions were in any way illegitimate, improper or
                     otherwise inappropriate, that implication is denied.

            (2)      As pleaded in paragraphs 33.8 to 33.11 below, by the time the Mining
                     Licences were granted to BSGR ProjectCo, Rio Tinto ProjectCo no longer
                     held any rights in respect of SB1 and SB2. Those rights had been
                     legitimately removed by and at the initiative of the GoG, due to the
                     GoG’s view that the Rio Tinto group had failed to take sufficient action
                     in pursuance of those rights.

      33.4. Save that it is not admitted that the “base convention” “extend[ed] the validity” of
            the renewed prospecting permits until 30 May 2006, paragraph 37.1 is admitted.



                                               21
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 23 of 119



   33.5. Paragraph 37.2 is admitted.

   33.6. As to paragraph 37.3:

        (1)      The first sentence is admitted. Mr Tchelet will refer to the February 2006
                 MoU at trial for its full terms, meaning and effect.

        (2)      As to the second sentence:

                 (a)   It is admitted that the February 2006 MoU (i) made provision in
                       relation to the BSGR Group carrying out of a 30-month feasibility
                       study in respect of the areas identified by the Claimants; and (ii)
                       contemplated the potential grant of mining concessions in due
                       course, subject to the 1995 Mining Code.

                 (b)   However, the conduct of the 30-month feasibility study in respect
                       of the relevant area, which included SB1 and SB2, was premised
                       on the grant of a prospecting permit to BSGR BVI or BSGR
                       ProjectCo in respect of that area (see clause 1.2). At that time, no
                       company within the BSGR Group held a prospecting permit in
                       respect of SB1 or SB2.

                 (c)   Moreover, Mr Tchelet understands from Mr Struik and Mr
                       Avidan that (i) the GoG was at all relevant times dissatisfied and
                       frustrated at the Rio Tinto Group’s perceived inaction, and
                       considered it conceivable that its rights in relation to SB1 and SB2
                       might cease in the future; and (ii) the relevant BSGR Group entity
                       was aware of the GoG’s view, and was interested in obtaining
                       rights in respect of SB1 and SB2 in the event that they ceased to be
                       held by the Rio Tinto Group and became available.

                 (d)   Save as set out above, the second sentence is denied.

        (3)      As to the third sentence, it is admitted that the February 2006 MoU
                 made reference to SB1 and SB2. Rio Tinto ProjectCo’s licences have been
                 addressed above. Paragraph 33.6(2)(c) above is repeated.

   33.7. Paragraph 37.4 is admitted. The Rio Tinto Concessions were granted subject to

                                           22
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 24 of 119



        the 1995 Mining Code, including its provisions in relation to the revocation of
        such rights. A mining concession could be revoked, among other things:

        (1)      Where the prospecting, operation or development period was
                 suspended for more than six months in the case of explorations or more
                 than eighteen months in the case of operations, or was severely
                 restricted without legitimate grounds and in such a way as to be
                 detrimental to the public interest; and

        (2)      For violations of one of the provisions of the 1995 Mining Code.

   33.8. Paragraph 37.5 is admitted. Paragraph 33.6(2)(c) above is repeated.

   33.9. As to paragraph 37.6:

        (1)      The first sentence is admitted.

        (2)      Save that the July 2008 Decree was concerned with Rio Tinto ProjectCo,
                 rather than “Rio Tinto”, the second sentence is admitted as a broad
                 summary of the July 2008 Decree.

        (3)      Further, the July 2008 Decree was lawful. The reasons for the revocation
                 of Rio Tinto ProjectCo’s concession were set out in two letters from the
                 GoG to Rio Tinto ProjectCo dated 22 May 2008 and 30 July 2008. The
                 true position, as reflected in those letters, was that:

                 (a)   Rio Tinto ProjectCo had not submitted a feasibility study prior to
                       grant of the concession or subsequently.

                 (b)   The base convention and mining concession purported to confer
                       on Rio Tinto ProjectCo continuing long-term prospecting rights
                       without obliging it to make an investment decision regarding
                       mining operations.

                 (c)   Taken together, the concession and convention constituted a
                       freeze on Guinea’s mineral resources, which was contrary to the
                       GoG’s efforts to achieve rapid benefit from its mineral resources
                       so as to increase State revenues.


                                            23
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 25 of 119



                     (d)     Over the course of 11 years, Rio Tinto ProjectCo had only engaged
                             in limited prospecting activities, and only over a limited part of its
                             holdings. Such delay in bringing its mining project into operation
                             was a breach of the legal undertakings linked to the grant of the
                             mining concession.

       33.10. Paragraph 37.7 is admitted.

       33.11. Paragraph 37.8 is admitted. Further:

            (1)      Between July and October 2008, the GoG afforded Rio Tinto ProjectCo
                     the opportunity to submit, among other things, a feasibility study and
                     retrocession plan indicating which 50% of the area covered by its
                     concession it proposed to give up.

            (2)      Rio Tinto ProjectCo did not submit either a feasibility study or a realistic
                     retrocession plan which complied with the GoG’s requirements.
                     Accordingly, on or about 4 December 2008 Rio Tinto ProjectCo was
                     required to cede SB1 and SB2.

       33.12. Paragraphs 37.9 and 37.10 are admitted.

      SECTION C: HOW THE MINING LICENCES WERE OBTAINED BY THE BSGR
                                  GROUP BETWEEN 2005-2008

C1     The BSGR Group is introduced to Guinea

34.    As to paragraph 38:

       34.1. Save as set out below, the first sentence is denied. The Pentler Principals did not
            introduce the BSGR Group to the “possibility of acquiring mining licences in the
            Simandou region”. Rather, the Pentler Principals introduced the BSGR Group to
            Guinea on the basis that the country offered possible mining opportunities, no
            more.

       34.2. Save that it is admitted that Mr IS Touré was the half-brother of Mme Touré,
            paragraph 38.1 is not admitted.

       34.3. Save that it is admitted that Mr Oron met with Mr Souaré, then Minister of

                                                 24
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 26 of 119



            Mines, on or about 20 July 2005, paragraph 38.2 is not admitted. Mr Tchelet
            understands from Mr Struik that it was at this meeting that Mr Oron learned, on
            behalf of the BSGR Group, that there was an opportunity to be involved in
            exploring and potentially mining for iron ore in the Simandou region.

      34.4. Paragraph 38.3 is admitted. Further, Mr Tchelet understands from Mr Struik
            that:

            (1)      Mr Struik made two or three visits to the CPDM on this trip. Mr Cilins
                     accompanied Mr Struik to the CPDM to translate because Mr Struik was
                     not fluent in French. Mr Cilins took no substantive part in the
                     discussions that Mr Struik had with the CPDM about mining.

            (2)      During one of these visits to the CPDM, Mr Struik discovered that
                     rights over Simandou North and Simandou South were available and
                     became aware of Rio Tinto’s lack of activity in exploiting its rights in the
                     Simandou Region.

      34.5. Save that it is denied that BSGR suggested that Pentler be purchased, paragraph
            38.4 is admitted. In fact, Mr Tchelet understands from Mr Noy’s evidence in the
            Arbitration that:

            (1)      The decision to acquire a corporate vehicle for their Guinean affairs was
                     made by the Pentler Principals, independently of BSGR.

            (2)      The only link with BSGR was that, upon learning that the Pentler
                     Principals wanted a corporate vehicle for their Guinean affairs, Mr Oron
                     suggested that Onyx might have an off-the-shelf company they could
                     use.

      34.6. Paragraph 38.5 is denied. The limited assistance these persons provided to the
            BSGR Group is addressed below.

C2    The alleged involvement of Pentler, Mr Cilins, Mme Touré et al

35.   Save as set out below, paragraphs 39 to 42 are not admitted. Despite the seriousness of
      the allegations made by the Claimants, these paragraphs are vague and embarrassing
      for want of particularity. Further:

                                               25
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 27 of 119



      35.1. In circumstances where the Claimants do not even consider they can actually
           plead that any “representatives of the BSGR Group” were present at the alleged
           meeting, let alone who was present (instead equivocally asserting that they were
           “possibly” there), that allegation is denied and should be struck out.

      35.2. For the avoidance of doubt, Mr Tchelet has not at any relevant time believed or
           understood Mr Cilins to have been a “representative of BSGR”, or to have acted as
           alleged either on behalf of the BSGR Group or at all.

36.   Paragraph 43 is admitted.

37.   As to paragraph 44:

      37.1. Save that the date on which BSGR ProjectCo was incorporated is not admitted,
           the first sentence is admitted.

      37.2. Mr Tchelet pleads to the second sentence on the basis of information from Mr
           Struik and Mr Avidan:

           (1)      It is admitted that from about April 2006, Mr Struik was principally
                    responsible for running the BSGR Group’s business in Guinea, such as it
                    was, and Mr Cilins provided “help” to him in this role. That help was
                    logistical and administrative in nature.

           (2)      Mr Cilins acted as Mr Struik’s interpreter and local assistant until the
                    arrival of Mr Avidan and performed day-to-day tasks such as opening
                    local bank accounts, procuring vehicles, and hiring security and
                    domestic staff.

           (3)      After Mr Avidan’s arrival, Mr Cilins continued to provide some similar
                    assistance to the business in Guinea for a brief period. In particular, he
                    assisted Mr Avidan in establishing the BSGR Group’s local office, and
                    sourcing the necessary office equipment and hiring staff. On one
                    occasion Mr Cilins arranged a meeting at the CPDM which Mr Avidan
                    and Mr Struik attended, but in which Mr Cilins played no substantive
                    part. However, since Mr Avidan was himself fluent in French, it quickly
                    became apparent that Mr Cilins no longer had a role to play in the


                                              26
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 28 of 119



                     business. Mr Cilins’ involvement ceased altogether within a matter of
                     months of Mr Avidan’s arrival.

      37.3. The third sentence is admitted.

      37.4. As to the fourth sentence:

            (1)      It is denied that the BSGR Group employed Mr IS Touré from about
                     February 2006. He was employed from about April 2006, occasionally
                     and on a temporary basis, to assist in finding local staff. Mr Avidan
                     subsequently made Mr IS Touré’s position permanent.

            (2)      It is admitted that Mr IS Touré was appointed BSGR ProjectCo’s
                     director of external relations in about January 2007.

      37.5. Save as set out above, paragraph 44 is denied.

38.   Mr Tchelet pleads to paragraph 45 on the basis of information from Mr Struik and Mr
      Avidan:

      38.1. The first sentence is denied. In fact:

            (1)      On the day that the BSGR Group’s office was officially opened in
                     Guinea, a conference (which was not a “press conference”) was held by
                     the BSGR Group at the GoG’s invitation.

            (2)      During that meeting, Mr Struik gave a presentation to a number of
                     government officials, representatives of Ministries, the CPDM and
                     journalists setting out the BSGR Group’s exploration goals in Simandou
                     North and South. Mr Cilins translated for him. Mr Oron, Mr Avidan,
                     and Mr IS Touré were also present.

      38.2. The second sentence is admitted. Mme Touré was one of around 100 people who
            attended that event. Mr Tchelet understands from Mr Avidan that it is likely she
            was invited by her business partner, Mr Cilins.

39.   Paragraph 46 is admitted.

40.   Paragraph 47 is admitted. Paragraph 33.6(2)(c) above is repeated.

                                                27
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 29 of 119



41.   Mr Tchelet responds to paragraph 48 on the basis of information from Mr Avidan and
      Mr Struik:

      41.1. As to the first sentence of the opening paragraph, it is admitted that Mr Avidan
           met with Mr Kanté, then Minister for Mines, in around August or September
           2007 and discussed the BSGR Group’s interest in SB1 and SB2. Mr IS Touré
           accompanied Mr Avidan but played no substantive part in the meeting (or the
           meeting referred to in paragraph 48.1).

      41.2. As to the second sentence of the opening paragraph, the alleged “further
           meetings” (identified in the sub-paragraphs) are addressed below.

      41.3. As to paragraph 48.1:

           (1)      As to the first sentence:

                    (a)   It is admitted that Mr Avidan and Mr IS Touré met with President
                          Conté and Mr Kanté in about August or September 2007.

                    (b)   It is not admitted whether Mr Kanté was “summoned” to attend
                          that meeting.

                    (c)   It is denied that this was a meeting to “discuss the BSGR Group’s
                          desire to obtain mining permits over SB1 and SB2”. Mr Tchelet
                          understands from Mr Avidan that the purpose of the meeting was
                          to provide the President and Minister with an update on the
                          BSGR Group’s progress with respect to its Simandou North and
                          South blocks, and in particular Zogota. SB1 and SB2, and the Rio
                          Tinto Group’s inactivity in relation thereto, came up in
                          conversation, at which point Mr Avidan mentioned that the BSGR
                          Group would be interested in obtaining rights over SB1 and SB2
                          should they become available, referring to the BSGR Group’s right
                          of first refusal under the February 2006 MoU.

           (2)      The second and third sentences are not admitted, save that it is
                    admitted that Mr Kanté and President Conté had an exchange to the
                    effect alleged.


                                                28
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 30 of 119



      41.4. Paragraph 48.2 is denied. No such meeting occurred as alleged or at all. Mr
            Avidan and Mr IS Touré never visited Mr Kanté’s office and “insisted on the
            transfer of rights over SB1 and SB2”.

      41.5. As to paragraph 48.3:

            (1)      Sometime in 2007 or 2008, on a Tuesday night at about 10pm, President
                     Conté invited Mr Avidan and Mr Struik to the Presidential Palace in
                     Conakry.

            (2)      When they arrived they were shown into a room where President Conté
                     was, to their surprise, accompanied by Mme Touré. They were
                     watching football on television. The President asked Mr Avidan and Mr
                     Struik how BSGR’s work in Simandou North and South was
                     progressing. He asked whether BSGR was serious about Zogota or
                     whether they would delay like Rio Tinto.

            (3)      At one point Mme Touré interrupted President Conté while he was
                     asking questions.

            (4)      President Conté reacted angrily and told her to shut up and not to
                     interfere in his business (or words to that effect). Mme Touré was
                     otherwise silent during the meeting.

            (5)      Save as set out above, paragraph 48.3 is denied.

      41.6. Paragraphs 48.4 to 48.6 are not admitted.

      41.7. Save that it is admitted that Mr Bangoura was engaged by the BSGR Group at
            around that time (probably as chief of security, rather than a security guard, as
            he was promoted to this position at around this time), paragraph 48.7 is denied.
            No such meeting occurred at any time.

42.   Mr Tchelet responds to paragraph 49 on the basis of information from Mr Avidan:

      42.1. The first sentence is denied.

            (1)      The alleged “series of meetings” have been addressed above.


                                                29
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 31 of 119



        (2)      As pleaded at paragraph 46.1 below, BSGR ProjectCo did not enter into
                 the 2008 Matinda Contracts.

   42.2. As to paragraph 49.1(a):

        (1)      It is admitted that Mr Steinmetz and Mr Avidan met President Conté in
                 the grounds of the Presidential Palace in about April 2008. Mr IS Touré
                 accompanied them, but he played no substantive part in the meeting.
                 Mme Touré did not attend this meeting.

        (2)      It is denied, if it is alleged, that Mr Soumah was present throughout that
                 meeting. He joined briefly at the end. It is admitted that the President
                 instructed Mr Soumah to review the Rio Tinto Group’s mining rights.

        (3)      It is denied that any “intercession” on the part of Mme Touré took place,
                 of any kind. Indeed, paragraph 49.1(a) fails to disclose any such
                 intercession on her part.

   42.3. As to paragraph 49.1(b), it is denied that the meeting, and accordingly any
        “intercession” (whatever this is meant to be) occurred. It is not admitted whether
        the alleged order was given.

   42.4. Paragraph 49.1(c) is admitted. It is unclear whether the Claimants allege any
        causative link between Mr Steinmetz’s visit and the events identified in
        paragraphs 49.1(c)(i) and (ii). Pending proper particulars, it is denied that there
        was any such link.

   42.5. Save as set out above, paragraph 49.1 is denied.

   42.6. Paragraph 49.2 is admitted. Paragraphs 33.9 to 33.11 above are repeated.

   42.7. Paragraph 49.3 is not admitted.

   42.8. As to paragraph 49.4:

        (1)      Save that the application also sought rights in respect of SB3, the first
                 sentence is admitted. It is denied (if it is alleged) that Mme Touré was
                 present at the meeting.


                                             30
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 32 of 119



            (2)      It is denied that the meeting was arranged by Mme Touré as alleged in
                     the second sentence. The basis for the purported inference is not
                     explained or understood. The meeting was in fact arranged by Mr
                     Avidan and Mr IS Touré.

            (3)      The third sentence is not admitted.

      42.9. Paragraphs 49.5 to 49.7 are admitted. Paragraphs 33.9 to 33.11 above are
            repeated.

C3    Alleged payments to the Pentler Principals, Mr IS Touré and Mme Touré

43.   As to paragraph 50:

      43.1. The Claimants have failed properly to explain the nature or basis of the alleged
            “need” on the part of the BSGR Group to remunerate the Pentler Principals.
            Pending proper particulars, the first sentence is not admitted.

      43.2. The Claimants have also failed properly to explain why the BSGR Group “needed
            a vehicle” through which it could make payments to the individuals identified in
            the second sentence. Pending proper particulars, the second sentence is denied.

      43.3. Further, and in any event, on the basis of information from others, and in the
            absence of any direct knowledge of such matters on his part, as pleaded further
            below, Mr Tchelet believes that the BSGR Group did not, and did not have any
            need to, disguise payments or make bribes as alleged or at all.

44.   As to paragraph 51:

      44.1. It is denied that any steps were taken in order to fulfil the alleged ends identified
            in paragraph 50. Paragraph 43 above is repeated.

      44.2. It is admitted that the Pentler Principals purchased Pentler from Onyx on or
            around 14 February 2006. Paragraph 34.5 above is repeated.

      44.3. As to paragraph 51.1:

            (1)      Mr Tchelet will refer to the letter dated 14 February 2006 at trial for its
                     full terms, meaning and effect. Mr Tchelet understands from Mr Struik

                                               31
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 33 of 119



              that Mr Struik signed this letter on the instructions of Mr Oron, who
              had negotiated the agreement with Mr Noy; and that Mr Struik’s only
              input was to advise Mr Oron on the technical milestones and
              timeframes appended to the letter.

        (2)   It is denied that the 17.65% interest was granted “in return for the
              assistance that Pentler (and the Pentler Principals) had provided and would
              provide in relation to what was described as the ‘Simandou Iron Ore Project’”.
              The letter does not so provide.

        (3)   Further:

              (a)   According to Mr Noy’s evidence in the Arbitration, and Mr
                    Tchelet’s stated recollection of what he had been told by Mr Oron,
                    the 17.65% interest was granted in order to reward the Pentler
                    Principals for introducing the BSGR Group to Guinea and its
                    mining opportunities generally.

              (b)   Mr Tchelet recalls Mr Oron telling him that Pentler had been
                    granted a 17.65% free carried interest in BSGR BVI, but cannot
                    recall being told about the milestone payments. Although the
                    BSGR-Pentler Milestone Agreement refers to the Simandou
                    project, Mr Tchelet understood from Mr Oron that Pentler was
                    being rewarded for introducing BSGR to potential natural
                    resource opportunities in Guinea generally. In addition to iron
                    ore, there was interest in bauxite, uranium and diamonds.

              (c)   Mr Tchelet had no first-hand knowledge of Pentler, the Pentler
                    Principals or their historical involvement with the BSGR Group in
                    Guinea. Everything that he knew about them he had been told by
                    Mr Oron.

        (4)   While the letter recorded that success fees were payable for services
              rendered in connection with achieving certain milestones related to the
              “Simandou Iron Ore Project”, it does not specify that they were payable
              for any services that had already been provided.


                                        32
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 34 of 119



        (5)      Mr Tchelet understands from Mr Avidan and Mr Struik that the
                 services that were provided by Pentler and the Pentler Principals were
                 in fact limited in their scope. They (a) introduced the BSGR Group to
                 Guinea (see paragraph 44.3(3) above); and (b) provided logistical and
                 administrative assistance to Mr Struik (mainly through Mr Cilins) prior
                 to the arrival of Mr Avidan in Guinea, and continued to provide similar
                 services to the business for a short time after his arrival (see paragraph
                 37.2 above).

        (6)      Further, Mr Tchelet understands from Mr Avidan that neither Pentler
                 nor the Pentler Principals provided assistance with respect to the grant
                 of rights over SB1 and SB2 thereafter. Mr Tchelet understands from Mr
                 Struik that he understood the benefits provided under the agreement in
                 substance to be by way of a finder’s fee for the Pentler Principals’
                 introduction of the BSGR Group to Guinea.

        (7)      Save as set out above, paragraph 51.1 is admitted.

   44.4. As to paragraph 51.2:

        (1)      Mr Tchelet had no involvement in and has no direct knowledge of the
                 making of any of the three agreements, and at all material times had no
                 knowledge of them at all. He pleads to them below on the basis of the
                 documents and the evidence in the Arbitration. He will also refer to
                 them at trial for their full terms, meaning and effect.

        (2)      Any insinuation by the words “in turn” as to a causal connection
                 between the BSGR-Pentler Milestone Agreement and the agreements
                 pleaded in the sub-paragraphs is not admitted.

   44.5. As to paragraphs 51.2(a) and (b):

        (1)      The existence of the documents identified in paragraphs 51.2(a) and (b)
                 is admitted. Their validity or legal effect is not admitted. All references
                 to the Pentler-Bah Agreement and the Pentler-Daou Agreement
                 (including admissions or non-admissions in respect thereof) are subject
                 to the foregoing non-admission.

                                             33
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 35 of 119



        (2)      Those documents provided for payment, upon certain milestones being
                 achieved, “for their services, counsel, and assistance in the development of a
                 project for the exploration and exploitation of the SIMANDOU iron deposit in
                 which Pentler … is participating”, with the project stated to be split into
                 two stages, the first concerning Simandou North and South and the
                 second SB1 and SB2.

        (3)      Mr Tchelet understands from Mr Noy’s evidence in the Arbitration that
                 the purpose of these agreements was for Pentler to reward Mr Bah, Mr
                 Daou and Mr IS Touré for introductions that they had made and as
                 payment for assistance provided to Pentler on the ground in Guinea,
                 not for the purposes alleged at paragraph 50.

   44.6. As to paragraph 51.2(c):

        (1)      It is admitted that there is a memorandum of understanding dated 20
                 February 2006, apparently concluded by Pentler and Mme Touré. Its
                 validity or legal effect is not admitted. All references to the Touré MoU
                 (including admissions or non-admissions in respect thereof) are subject
                 to the foregoing non-admission.

        (2)      The Touré MoU purported to provide that Mme Touré might receive a
                 33.3% interest in Pentler, upon (a) the establishment of a partially state-
                 owned company to develop and exploit part of the Simandou iron ore
                 deposits, and (b) that company being awarded “the mining rights for the
                 operation of the mining area of SIMANDOU”.

        (3)      It is not admitted whether these are “the same mining rights” which were
                 the subject of the Pentler-Bah and Pentler-Daou Agreements.

        (4)      It is admitted that, insofar as Pentler held a 17.65% interest in BSGR BVI
                 at the time of transfer, such an interest would roughly equate to a 5%
                 indirect interest in BSGR BVI (in fact around 5.88%).

        (5)      It is denied that the document provided for this interest to be
                 transferred to Mme Touré “in connection with her assistance in obtaining
                 the same mining licences”. Rather, it merely described Mme Touré as a

                                           34
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 36 of 119



                 “local partner” and provided for transfer upon the conditions specified
                 above.

        (6)      Further, Mr Tchelet understands from Mr Noy’s evidence in the
                 Arbitration, and also from Mr Struik in the case of paragraph (c) below,
                 that:

                 (a)     Mme Touré never in fact received an interest in Pentler, nor did
                         she ever become entitled to one under the Touré MoU since the
                         conditions precedent were never met.

                 (b)     The Touré MoU was entered into by Pentler at the behest of Mr
                         Bah and Mr IS Touré. Pentler had originally envisaged granting a
                         shareholding to them in Pentler for the same reasons as the
                         milestone agreement, but they requested that their shareholding
                         be given to Mme Touré instead. Pentler considered this to be a
                         matter for them, and so agreed to do this.

                 (c)     Mme Touré had no involvement in the granting of exploration
                         permits to the BSGR Group in February 2006 or in the negotiation
                         or signing of the February 2006 MoU.

        (7)      Save as set out above, paragraph 51.2(c) is denied.

   44.7. As to paragraph 51.3:

        (1)      The first sentence is admitted.

        (2)      Subject to paragraphs 44.5 and 44.6 above, the second sentence of the
                 opening paragraph and paragraphs 51.3(a) to (c) are admitted.

        (3)      As to paragraph 51.3(d):

                 (a)     The first sentence is not admitted.

                 (b)     The second sentence is insufficiently particularised and is denied.
                         To Mr Tchelet’s knowledge, no such payment was made or
                         procured to be made by BSGR BVI, whether to Pentler, Mr Bah,


                                            35
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 37 of 119



                       Mr IS Touré or Mr Daou.

                 (c)   Further (i) Mr Noy’s evidence in the Arbitration refers to Pentler
                       having made payment of US$425,000 to Mr Bah and Mr IS Touré;
                       and (ii) Mr Tchelet understands from Mr Struik that the allegation
                       (made by Mr Bah) of a payment made in cash (by Mr Oron in the
                       presence of Mr Struik) is false and was fabricated years after the
                       event to extort money from the BSGR Group.

   44.8. Save that the Claimants have not accurately quoted from the BSGR-Pentler
        Services Agreement (in that the agreement in fact provided for Pentler to offer
        BSG MM “its deal flow in the mining, infrastructure, engineering and
        telecommunications sector” (not just its “deal flow in the mining sector”)), paragraph
        51.4 is admitted. Mr Tchelet understands from Mr Struik that this provision in
        the BSGR-Pentler Services Agreement accurately reflected the fact that the
        relationship between the BSGR Group and Pentler was not intended to be
        limited to mining in Guinea. Pentler and the Pentler Principals would and did,
        from time to time, advise the BSGR Group of other opportunities (including
        mining opportunities in other African countries).

   44.9. Save that it is not admitted that payment was made on 6 March 2006, paragraph
        51.5 is admitted. This payment was authorised by Mr Oron and made on his
        instructions. He told Mr Tchelet, and Mr Tchelet therefore understands, that the
        invoices were rendered in respect of costs incurred by the Pentler Principals in
        procuring local legal advice and organising the logistics of the negotiations on
        behalf of the BSGR Group.

   44.10. As to paragraph 51.6:

        (1)      The first sentence is admitted.

        (2)      As to the second sentence, it is admitted that Pentler did not transfer
                 33.3% of its shares to Mme Touré pursuant to the Touré MoU.

        (3)      The allegation that Pentler and the Pentler Principals “treated Mme Touré
                 as holding such shares” or as entitled to a shareholding is too vague
                 properly to be answered. Pending proper particulars, it is not admitted.

                                           36
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 38 of 119



                    According to the terms of the Touré MoU itself, she did not become
                    entitled to a shareholding at any time.

           (4)      The third sentence is admitted.

      44.11. As to paragraph 51.7:

           (1)      A company related to BSGR (BSGR Treasury) but not BSGR itself paid
                    Pentler (for the benefit of the Pentler Principals) the sum of US$250,000
                    in May 2006. This was by way of a payment to one of the Pentler
                    Principals’ associated companies, FMA International Trading.

           (2)      It is admitted that the fee was stated in the invoice raised by FMA to be
                    for “assistance and consulting for the acceptance of bauxite permits in
                    Republic of Guinea”. Mr Tchelet understands from Mr Struik that that
                    description was incorrect.

           (3)      Mr Oron instructed Mr Tchelet to make this payment and told him that
                    it was a success fee due to the Pentler Principals. Mr Tchelet now
                    understands from Mr Struik that the fee was in fact part of a milestone
                    and reward payment made to Pentler under the BSGR-Pentler
                    Milestone Agreement, rather than being related to any specific work by
                    Pentler in relation to bauxite permits or the Simandou project. At the
                    time, Mr Tchelet had understood the payment to relate to both bauxite
                    and iron ore because he was told by Mr Oron that the payment related
                    to Pentler’s introduction of BSGR to Guinea generally.

           (4)      It is not understood what “work on the Simandou iron ore project” the
                    Claimants allege that the Pentler Principals did. The limited work they
                    actually carried out for the BSGR Group beyond the introduction they
                    made is set out above.

      44.12. Save as set out above, paragraph 51 is denied.

45.   The allegations made in paragraph 52 are largely repetitious of allegations made
      elsewhere in the Particulars of Claim and have been addressed by Mr Tchelet above.
      Without prejudice to the foregoing:


                                              37
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 39 of 119



      45.1. As to the second sentence of paragraph 52.3, it is admitted that Mr Cilins
            received a monthly stipend of US$10,000 from about January 2006 to July 2006.
            This was payment for logistical and administrative assistance which Mr Cilins
            provided to Mr Struik in Guinea prior to the arrival of Mr Avidan.

      45.2. Save as set out more generally above, paragraph 52 is denied.

46.   Save that it is not admitted whether Matinda was owned or controlled by Mme Touré,
      paragraph 53 is denied. Further:

      46.1. Mr Tchelet understands from Mr Avidan that he (Mr Avidan) did not sign the
            so-called 2008 Matinda Contracts. They are forgeries which have been used by
            Mme Touré in attempts to extort money from the BSGR Group. One such
            attempt was made by letter dated 8 June 2010 (a spurious claim that was
            unequivocally withdrawn on 23 June 2010).

      46.2. In any event, at all material times, Mr Tchelet had no knowledge of the so-called
            2008 Matinda Contracts.

47.   Paragraph 54 is admitted. Mr Tchelet will refer to the Pentler SPA at trial for its full
      terms, meaning and effect.

48.   Paragraph 55 is admitted.

49.   As to paragraph 56:

      49.1. The existence of the “affidavit” is admitted. It is further admitted that the
            “affidavit” included the contents set out by the Claimants. It is not admitted that
            the “affidavit” is authentic.

      49.2. It is denied, if it be alleged, that the contents of the “affidavit” were true, or that
            there was any such agreement between “BSGR” or any BSGR Group entity and
            Mme Touré. Indeed, the “affidavit” was subsequently invalidated and annulled
            at Matinda and Mme Touré’s request on 8 June 2010 and 30 July 2010.

      49.3. Save as set out above, paragraph 56 is not admitted.

50.   As to paragraph 57:


                                                38
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 40 of 119



   50.1. As to the purported reservation of rights in footnote 4, the Claimants have no
        rights to reserve save for the ordinary rights of any litigant to apply to amend a
        statement of case under the CPR, which rights are subject to strict rules relating
        to limitation.

   50.2. As to paragraph 57.1:

        (1)      The existence of the Matilda Invoice is admitted. Its validity is not
                 admitted.

        (2)      At all material times, Mr Tchelet had no knowledge of the Matilda
                 Invoice     or   the   underlying   transaction   between     LMS     and
                 Matilda/Matinda, or whether and at what times Matilda & Co, Matinda
                 or Mme Touré operated in the provision of heavy machinery or came to
                 do so.

        (3)      It is admitted (on the basis of a later invoice) that “Matilda” may have
                 been a typographical error in spelling “Matinda”. Mr Tchelet
                 understands that the invoice was issued to LMS.

   50.3. Paragraph 57.2 is admitted. Mr Tchelet emphasised the banking details to ensure
        that (a) no mistake was made, and (b) the sum of US$1.3 million was paid to the
        correct account. There was nothing wrong or improper in him doing so (and it is
        noted that the Claimants have not sought to allege that there was).

   50.4. Paragraph 57.3 is admitted, save that the payment was made by BSGR Treasury
        Services Limited, not BSG Capital Markets PCC.

   50.5. As to paragraph 57.4:

        (1)      The first sentence is admitted. The invoice related to the sale of a
                 generator for US$40,000 and Caterpillar equipment.

        (2)      It is denied that the invoice was a “sham”, or merely “purported” to be in
                 respect of the stated items.

        (3)      As to points (i) and (ii), Mr Tchelet understood at the relevant time from
                 Mr Avidan that the invoice represented a genuine demand from a


                                           39
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 41 of 119



              known supplier of the project for equipment that was needed, ordered
              and in due course delivered. Further, on the basis of information from
              Mr Avidan:

              (a)   It is denied that there was no sale of, or intention to sell, such
                    machinery. In fact, Mr Boutros was the BSGR Group’s main
                    supplier in Guinea for machinery and various other equipment.

              (b)   This type of machinery was generally required to clear debris and
                    construct roads. At least 20 Caterpillar diggers and extractors had
                    been acquired for use on BSGR ProjectCo’s sites. Much of this
                    earthmoving equipment was supplied by Mr Boutros/LMS,
                    although he was not the project’s only supplier.

              (c)   Mr Avidan placed an order for the machinery with Mr Boutros
                    and Mr Boutros sourced it through his company LMS. Mr Boutros
                    then requested urgent payment from the BSGR Group for the total
                    sum of US$1.3 million for this machinery and a generator. Mr
                    Avidan in turn asked the BSGR Group to make the payment,
                    which it did. LMS duly invoiced the BSGR Group for this sale in
                    the appropriate sum. This was a legitimate sale of earthmoving
                    equipment which was needed, ordered, paid for, and delivered
                    (probably to Zogota or SB2, Mr Avidan cannot now recall).

        (4)   As to point (iii):

              (a)   It is admitted that the payment instruction was given the day
                    before the invoice was provided and that the payment instruction
                    described the payment as “consulting fees”.

              (b)   It is denied that these facts indicate that the invoice was a sham or
                    (if it is alleged) that any wrongdoing occurred or was known by
                    Mr Tchelet to have occurred.

              (c)   As for the timing of the invoice and the payment, although it was
                    typical for documentation to be provided prior to payment, that
                    was not an invariable practice. Mr Avidan would from time to

                                       40
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 42 of 119



                        time contact Mr Tchelet to arrange payment before an invoice was
                        rendered.   However,     supporting    documentation      would    be
                        provided afterward (as occurred in this case).

                  (d)   Mr Tchelet understands from Mr Avidan that it was not
                        uncommon that equipment would need to be purchased urgently
                        so that it could be transported to the relevant site with a particular
                        shipment. There would be a significant cost to the project if work
                        was unable to be done because the necessary equipment was not
                        in hand, and it was part of Mr Avidan’s job to prevent such a
                        situation from arising. Such urgency could also arise because Mr
                        Avidan was only in Conakry for a short time (much of his time
                        being spent in the field). He would therefore need to purchase
                        important equipment, and organise payment, at pace. It was for
                        these reasons that he would sometimes ask for a payment to be
                        approved on the basis of a quote agreed with the relevant supplier
                        (principally LMS) with an invoice to follow.

                  (e)   As for the description in the payment instruction, this was a
                        generic description, only used due to the lack of documentation.
                        LMS and Mr Boutros were, and were known to the BSGR Group
                        as, among other things, a supplier of earthworks and construction
                        services to the project in Guinea. Mr Tchelet’s awareness of Mr
                        Boutros and LMS are as set out at paragraph 29.1 above.

         (5)      Save as set out above, paragraph 57.4 is admitted.

   50.6. Paragraph 57.5 is not admitted.

   50.7. As to paragraph 57.6, the existence of the further invoice is admitted. Its validity
         is not admitted. Paragraph 50.2(2) above is repeated, making changes where
         necessary and appropriate.

   50.8. As to paragraph 57.7:

         (1)      It is admitted that Mr Boutros issued instructions to his bank on 3
                  September 2009 for the payment of the US$998,000 to Mme Touré. It is

                                            41
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 43 of 119



                     not admitted that the account to which payment was to be made was
                     her “personal account”.

            (2)      The second sentence is not admitted.

            (3)      The third sentence is admitted.

      50.9. Save as set out above, paragraph 57 is not admitted.

51.   The allegations made in paragraph 58 are essentially repetitious of allegations made
      elsewhere in the Particulars of Claim and have been addressed by Mr Tchelet above.
      Accordingly, save as set out more generally above, paragraph 58 is denied.

       SECTION D: 2009/10: HOW THE MINING LICENCES WERE CONFIRMED
                       FOLLOWING PRESIDENT CONTÉ’S DEATH

The Mining Licences are confirmed and renewed

52.   As to paragraph 59:

      52.1. Save that the 10 June 2009 decision did not “extend the period of validity of certain
            parts of the North and South Permits”, paragraph 59.1 is admitted. By that decision
            the North and South Permits were renewed, in accordance with the 1995 Mining
            Code, on BSGR ProjectCo’s application. The company was required to give up
            (or “retrocede”) 50% of its area.

      52.2. As to paragraph 59.2:

            (1)      Save that the Base Convention was in fact signed on 16 December by Mr
                     Struik, Mr Avidan and Mr Thiam, the first and third sentences are
                     admitted.

            (2)      The second sentence of paragraph 59.2 is admitted as containing a
                     broad summary of certain terms of the Base Convention. Mr Tchelet will
                     refer to the Base Convention at trial for its full terms, meaning and
                     effect.

      52.3. Paragraph 59.3 is admitted.



                                                42
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 44 of 119



53.   Paragraph 60 is noted.

Allegation that Mr Thiam acted for and was paid by the BSGR Group

54.   Save that it is admitted that Mr Thiam resigned as Minister of Mines on 22 December
      2010, paragraph 61 is denied. Mr Thiam did not act as a consultant, adviser,
      intermediary and/or representative to the BSGR Group as alleged or at all. He was not
      promised or paid anything by the BSGR Group in return for any “assistance”.

55.   As to paragraph 62:

      55.1. It is denied that the matters set out in paragraph 62 support the allegations made
           by the Claimants in paragraph 61 (which are denied above).

      55.2. Paragraph 62.1 is admitted. Mr Tchelet understands from Mr Thiam’s evidence
           in the Arbitration that Mr Thiam met with a number of mining companies prior
           to his appointment as Minister of Mines in January 2009. He was, at that time,
           unfamiliar with the BSGR Group and the BSGR Group did not pay for Mr
           Thiam’s flight. In any event, the meeting with the BSGR Group did not proceed
           because Mr Thiam fell ill. See paragraph 55.7(6) below.

      55.3. Paragraphs 62.2 to 62.4 are admitted.

      55.4. As to paragraph 62.5:

           (1)      The first sentence is admitted.

           (2)      Save that it is admitted that Lansana Kouyaté is a former Prime Minister
                    of Guinea, the second sentence is not admitted.

           (3)      The third sentence is too vague properly to be answered (in that certain
                    matters are said to be evidenced by unspecified emails and the precise
                    form of assistance said to have been given by Mr Thiam is unclear).
                    Pending proper particulars, it is denied. Without prejudice to the
                    foregoing:


                    (a)     As to point (i), it is admitted that Mr Thiam wrote a letter to the
                            LIA’s chairman Saif Gaddafi on 8 June 2009 in which he


                                               43
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 45 of 119



                       confirmed that the BSGR Group held permits and that “BSGR’s
                       exploration permits do not fall into the category of concessions subject to
                       review”. The letter did not refer expressly to the validity of the
                       permits. Similarly, President Camara wrote a letter to Mr Gaddafi
                       on the same date assuring him that Libyan investment in Guinea
                       was invited and encouraged.


                 (b)   It is admitted that Mr Thiam’s letter (like the President’s letter)
                       was intended to assist BSGR in its discussions with the LIA. These
                       were ordinary actions by pro-active political leaders seeking to
                       encourage investment in their country.


                 (c)   As to point (ii), it is admitted that Mr Thiam met with the
                       chairman of the LIA. However, Mr Tchelet understands from Mr
                       Thiam’s evidence in the Arbitration that that meeting took place
                       in Libya, not London. It is understood that the purpose of the
                       meeting was to reassure the chairman that the GoG was
                       supportive of Libyan investment (i.e. such investment generally,
                       not specifically in relation to BSGR). It is not admitted that Mr
                       Thiam reiterated the points made in his letter.


        (4)      As to the fourth sentence, it is denied that Mr Thiam took steps (i) or (if
                 he took it) (ii), or any other steps which were of assistance to the BSGR
                 Group, because he was acting as the BSGR Group’s consultant, adviser,
                 intermediary and/or representative. He acted solely on behalf of the
                 GoG in his capacity as the Minister of Mines. The allegation that “the
                 content of the emails passing between Thiam and Steinmetz” is consistent
                 only with Mr Thiam having acted on behalf of the BSGR Group is
                 embarrassing for want of particularity. Pending proper particulars, it is
                 denied.


        (5)      Save as set out above, paragraph 62.5 is denied.


   55.5. As to paragraph 62.6, paragraph 52.1 above is repeated.


                                            44
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 46 of 119



   55.6. Save that it is admitted that Mr Thiam met with representatives of the CIC in
        Beijing in July 2009, paragraph 62.7 is not admitted.


   55.7. As to paragraph 62.8:


        (1)      It is admitted that Mr Thiam travelled to Israel and Hong Kong in
                 September 2009 and that the BSGR Group paid for his flights on around
                 25 November 2009.


        (2)      It is denied that in September 2009 BSGR was involved in negotiations
                 with CIC or Baosteel. Mr Tchelet understands from Mr Struik and Mr
                 Avidan that BSGR was involved in negotiations at that time with
                 Chinalco, and that negotiations with Baosteel began only in around
                 December 2009 when the Chinaclo negotiations fell through.


        (3)      It is denied that (a) Mr Thiam’s travel to Israel, or (b) the BSGR Group’s
                 payment for his flight, was for the purpose of Mr Thiam “attend[ing]
                 and/or assist[ing] with” negotiations in which the BSGR Group was
                 involved. Mr Tchelet understands from Mr Steinmetz’s Defence that the
                 purpose of Mr Thiam’s visit to Israel was to attend Mr Steinmetz’s
                 daughter’s wedding.


        (4)      It is not admitted that (a) Mr Thiam’s travel to Hong Kong, or (b) the
                 BSGR Group’s payment for his flight, was for the purpose of Mr Thiam
                 “attend[ing] and/or assist[ing] with” negotiations in which the BSGR
                 Group was involved.


        (5)      In any event, even if that is what occurred (which is denied in respect of
                 Israel and not admitted in respect of Hong Kong), this would not have
                 been improper. The GoG was likely to play a key role in the project
                 going forward (as any potential joint venture partner would appreciate).
                 The Minister of Mines’ presence at such negotiations would serve a
                 useful and proper purpose.


        (6)      Further, the BSGR Group did not pay for Mr Thiam’s flights in return

                                          45
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 47 of 119



                 for “assistance” to be provided in connection with the Mining Licences.
                 Mr Tchelet understands from Mr Struik and Mr Avidan that it was
                 standard (and a legitimate) practice for mining companies at times to
                 pay for the flights of ministers and other GoG officials when they were
                 invited to attend events abroad. In any event, there is no basis for the
                 allegation that covering the cost of Mr Thiam’s flights was in any way a
                 quid pro quo for corrupt assistance in relation to the grant, validation or
                 extension of valuable mining rights, and none is pleaded.


   55.8. Paragraph 62.9 is admitted.


   55.9. Mr Tchelet pleads to paragraph 62.10 on the basis of information from Mr Struik
        and Mr Avidan:


        (1)      As to the first sentence, it is denied that negotiation of the Base
                 Convention began on around 2 December 2009. The committee was
                 formally created by way of a decree made by Mr Thiam as the Minister
                 of Mines dated 1 December 2009. However, negotiation of the Base
                 Convention started around the time that the feasibility study was
                 submitted in November 2009.


        (2)      Negotiations between the BSGR Group and the GoG lasted until 16
                 December 2009, when the Base Convention was signed by the BSGR
                 Group and Mr Thiam, as set out in paragraph 52.2 above. Between 16
                 December 2009 and 21 December 2009, pending the final signature of
                 Captain Sandé, the finance minister, the fate of the Base Convention was
                 to some extent uncertain and the GoG continued to scrutinise and
                 debate the matter internally. Ultimately, on 21 December 2009, Captain
                 Sandé added his signature to the agreed Base Convention. Mr Avidan
                 does not now recall the details, but believes that some relatively minor
                 open details were also addressed during this period, and were likely to
                 have been dealt with in annexures.


        (3)      As to the second sentence, it is admitted that on 2 December 2009, the


                                          46
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 48 of 119



              first day after the Commission’s formal establishment, Mr Thiam gave
              an introductory address and then left the proceedings. Mr Thiam
              periodically checked on the progress of negotiations, and ultimately
              signed the Base Convention as set out above, but had limited
              substantive involvement in the negotiations over its terms. This
              sentence is otherwise denied.


        (4)   The third sentence is denied for the reasons set out below in relation to
              paragraphs 62.10(a) to (c).


        (5)   The fourth sentence is not admitted.


        (6)   As to paragraph 62.10(a):


              (a)   The first four sentences are admitted as a broad and partial
                    summary of the email exchange. As to the footnote, it is not
                    admitted who “sacko” was.


              (b)   The final sentence is denied. This email exchange discloses no
                    more than a political disagreement within the GoG about the
                    detail of the Base Convention. Some within the GoG favoured the
                    agreement and some were opposed to it. This email does not
                    show that Mr Thiam took a position on behalf of, or to assist, the
                    BSGR Group “against” the GoG or its interests. A political office
                    holder may support a development, or disagree with a colleague
                    about its terms or implementation, without acting on behalf of the
                    proponent, let alone being its “consultant, adviser, intermediary
                    and/or representative”.


              (c)   As to Mr Avidan’s being copied, Mr Tchelet understands that Mr
                    Avidan cannot now recall this email exchange, but that he expects
                    that he was copied into it as a courtesy, merely for his
                    information.


        (7)   As to paragraph 62.10(b):

                                        47
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 49 of 119



              (a)   It is admitted that Mr Kalil sent Mr Thiam an email on 18
                    December 2009 (copying in Mr Baila Ly) with the subject line
                    “Zogota Convention”. The email provided a report from an
                    extraordinary Council of Ministers on the Base Convention. It is
                    not admitted that this comprised an explanation of the day’s
                    developments. It is also not admitted that the email purported to
                    set out “proposals that had been made on behalf of the GoG”, or if it
                    did, the nature or status of such proposals. Insofar as this
                    description is intended to suggest that there was a single or settled
                    viewpoint held by the GoG as a whole at that point, rather than
                    (as was in fact the case) that the Base Convention was the subject
                    of ongoing internal debate, it is denied. The email purports only to
                    set out “points that came up” at the Council.


              (b)   The second sentence is admitted.


              (c)   The third sentence is denied. There is no basis for the suggestion
                    that Mr Kalil, himself part of the GoG, was seeking the “assistance”
                    of Mr Thiam, likewise part of the GoG, “in negotiating against the
                    GoG”. As explained in paragraph 55.9(2) above, the Base
                    Convention continued to be debated internally pending Captain
                    Sandé’s signature. This email shows no more than that Mr Kalil
                    kept Mr Thiam, the Minister of Mines who had already signed the
                    Convention, informed of what had happened, and sought his
                    feedback. That is entirely unexceptional.


              (d)   The fourth sentence is denied. The other allegations in paragraph
                    62 are addressed elsewhere. Those matters and this email do not
                    support the inference that Mr Thiam provided the BSGR Group
                    with assistance in negotiating “against” the GoG.


        (8)   As to paragraph 62.10(c):


              (a)   As to the first sentence, it is admitted that on 19 December 2009


                                        48
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 50 of 119



                       Mr Baila Ly sent an email to Mr Thiam referring to an upcoming
                       meeting to discuss a “non sens request to the investor” and stating
                       that he would call Mr Thiam during the meeting. Save that it is
                       denied, if it is alleged, that this email shows that Mr Baila Ly or
                       Mr Thiam were “assisting” the BSGR Group, the first sentence is
                       otherwise not admitted.


                 (b)   The second and third sentences are admitted. For the avoidance of
                       doubt, it is not admitted that there was any causal link between
                       the date of Captain Sandé’s signature and the continued
                       discussion of the Base Convention. As set out above, the
                       agreement was signed on behalf of the BSGR Group and by the
                       principal minister responsible, Mr Thiam, on Wednesday 16
                       December 2009. Captain Sandé was due to sign after Mr Thiam
                       did. He did so on Monday 21 December 2009. This was at a time
                       when there had recently been an attempt on the life of President
                       Camara and the usual business of government was disrupted.


                 (c)   The fourth sentence is denied. Mr Thiam’s reply does not disclose
                       or indicate the provision of assistance to the BSGR Group. His
                       email was no more than an update about what was happening.


                 (d)   As to Mr Avidan’s being copied, Mr Tchelet understands that Mr
                       Avidan cannot now recall this email exchange, but expects that he
                       was copied into it as a courtesy, merely for his information.


   55.10. Paragraph 62.11 is admitted. The fact that Mr Struik and Mr Steinmetz were
        pleased with Mr Thiam’s re-appointment does not indicate any impropriety. Mr
        Thiam was a Minister with whom the BSGR Group had developed a
        constructive working relationship. The appointment of a new Minister could
        have caused delay to the project or jeopardised it.


   55.11. As to paragraph 62.12:


        (1)      The matters alleged in points (i) to (iii) are admitted.

                                           49
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 51 of 119



        (2)      It is denied that, by reason of those matters, Mr Thiam can fairly be
                 described as having “assisted” the BSGR Group’s negotiations with Vale
                 in connection with the JVA, save in the sense of providing the sort of
                 straightforward confirmation one might expect to be provided by a
                 diligent and competent Minister upon request by a major company
                 investing in the country to help facilitate substantial further investment.


        (3)      Mr Thiam acted on behalf of the GoG in his capacity as Minister of
                 Mines throughout. He was not acting on behalf of the BSGR Group.


   55.12. As to paragraph 62.13:


        (1)      It is admitted that Mr N’Diyae sent Mr Thiam an email on 26 March
                 2010 which referred to private radio stations and asking Mr Avidan for
                 “support” and “to help us get a budget”. The Claimants’ summary of the
                 effect of that email is not admitted. Further:


                 (a)   It is not clear, and not admitted, who Mr N’Diaye was, or what he
                       was suggesting Mr Thiam might ask Mr Avidan to provide. Mr
                       Tchelet understands that Mr Avidan believes he was a journalist.


                 (b)   There was no reply to the email, and the Claimants do not allege
                       that it was acted on by Mr Thiam.


                 (c)   Mr Tchelet understands from Mr Avidan that he received no
                       request from Mr Thiam in relation to private radio stations at
                       around this time or at all. In all the circumstances, it is to be
                       inferred that whatever the request was, in the event, Mr Thiam
                       did not act on it. It is denied that the email supports the allegation
                       the Claimants make at paragraph 61.


        (2)      As to paragraph 62.14:


                 (a)   The existence of the letter dated 25 June 2010, and the fact that Mr
                       Thiam sent it to Mr Steinmetz on 26 June 2010, are admitted. It is

                                           50
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 52 of 119



                       denied that the letter was marked as “confidential”. It was not.


                 (b)   Paragraph    62.14      is   otherwise   not   admitted.   Mr   Tchelet
                       understands that Mr Avidan has no recollection of receiving or
                       reading the alleged second letter, and the Claimants have failed to
                       provide a copy of it.


                 (c)   It is denied, if it is alleged, that there was any impropriety in Mr
                       Thiam sharing this information in the way he did. Indeed, Rio
                       Tinto’s efforts to win back SB1 and SB2 were of legitimate interest
                       to both the BSGR Group (which now held the rights in relation to
                       those blocks) and the GoG.


   55.13. As to paragraph 62.15:


        (1)      It is admitted that BSGR made a payment of US$5 million on around 15
                 November 2010.


        (2)      It is denied that the payment was made for Mr Thiam’s benefit. In fact,
                 according to reports prepared by BSGR and Mr Struik, the payment was
                 made to CCS in the following circumstances:


                 (a)   As at November 2010, CCS held three coal prospecting licences in
                       the well-known coal district of Moatize in the Tete Province,
                       Mozambique.


                 (b)   On 13 November 2010, BSGR and CCS entered into a non-
                       disclosure agreement whereby BSGR was granted a 60-day period
                       of exclusivity (extendable by 30 days) within which to, among
                       other things, carry out due diligence. In return, BSGR was to pay
                       CCS the initial sum of US$5 million.


                 (c)   This was regarded as a significant opportunity by BSGR. It sent a
                       team of experts to the site between 22 and 25 November 2010 to
                       conduct the said due diligence. In the event, the team’s report was

                                            51
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 53 of 119



                            unfavourable and the project did not proceed.


           (3)       The second sentence is not admitted.


           (4)       As to the fourth sentence, it is denied that the BSGR Group and Mr
                     Thiam wanted to disguise a payment of US$5 million. As to point (i),
                     payment was made to CCS, not purportedly to CCS. The matters
                     alleged at points (ii) and (iii) are not admitted.


           (5)       The fifth and sixth sentences are not admitted.


           (6)       Save as set out above, paragraph 62.15 is denied.


      55.14. Paragraph 62.16 is not admitted.


      55.15. As to paragraph 62.17, paragraphs 30.3(2) and 30.3(3) above are repeated.


                              SECTION E: THE JVA AND SHA


E1    Introduction


56.   Paragraph 63 is admitted.


57.   As to paragraph 64:


      57.1. It is admitted that Mr Struik encountered Eduardo Etchart (“Mr Etchart”) at a
           mining conference in Cape Town in February 2010. It is denied that Mr Struik
           approached Mr Etchart. In fact, it was Mr Etchart who enquired about the
           Simandou project.


      57.2. Mr Tchelet was with Mr Struik at the time, but cannot recall what was said. He
           understands from Mr Struik that, in the course of their conversation, Mr Struik
           told Mr Etchart, among other things, that:


           (1)       BSGR ProjectCo had signed a Base Convention which allowed it to
                     export iron ore mined from the Simandou region through Liberia;

                                                52
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 54 of 119



            (2)        BSGR ProjectCo had obtained a 25-year mining concession in respect of
                       Zogota; and


            (3)        Negotiations with the LIA, Chinalco and Baosteel had fallen through.


      57.3. Mr Etchart was interested in the whole project, particularly the right to export
            iron ore through Liberia. It was Mr Etchart who approached Mr Struik about a
            fortnight later, at which point he formally expressed Vale’s interest in a joint
            venture.


      57.4. Save as set out above, paragraph 64 is denied.


58.   Paragraphs 65 and 66 are admitted.


59.   Paragraph 67 is admitted save that:


      59.1. It is denied that Clifford Chance conducted “in-depth” due diligence. The due
            diligence was demand-led by Vale and, in the light of Vale’s desire to conclude
            the deal quickly, performed in little over a month. See paragraphs 157 to 164
            below.


      59.2. The final sentence is denied, for the reasons set out below.


E2    The Alleged Representations


(1)   The Initial DD Questionnaire


60.   Paragraph 68 is admitted (save that Ms dos Santos’ title at that time was Associate
      General Counsel, not Deputy General Counsel).


61.   Paragraph 69 is admitted as containing a broad summary of some of the provisions of
      the Initial DD Questionnaire and the responses thereto save that:


      61.1. It is denied that the Initial DD Questionnaire “defined” UBOs as alleged in
            paragraph 69.5. Rather, that term was defined to mean “an individual or entity


                                               53
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 55 of 119



           that, directly or indirectly, ultimately owns or controls or has a right to receive the
           financial benefit of an equity interest in the BSG Group”. It is not admitted whether
           any of the alleged persons answered that description.


      61.2. The precise scope of the enquiries and review conducted by Mr Clark (referred
           to in paragraph 69.6) is not admitted.


      61.3. Mr Tchelet will refer to the Initial DD Questionnaire and the responses thereto at
           trial for their full terms, meaning and effect.


62.   As to paragraph 70:


      62.1. Paragraph 70.1 is denied. The relevant representation was as follows:


           Question: “In connection with the Simandou Project or Project Hill, has the BSG
                     Group, or to its knowledge after reasonable inquiry any of its Personnel
                     [defined to mean its officers and directors], shareholders or UBOs, either
                     directly or indirectly, including through a third party, made, authorized or
                     promised any payments or benefits to any Government Officials …?”

           Answer: “None whatsoever”

      62.2. Paragraph 70.2 is admitted.


      62.3. Paragraph 70.3 is denied. The relevant representations were as follows:


           Question: “Please identify any consultants, representatives, agents, brokers, or other
                     intermediaries (collectively, “Consultants”) retained by or acting on behalf
                     of the BSG Group (directly or indirectly) in connection with the Simandou
                     Project or Project Hill (if any) …”.

           Answer: The answer did not identify Pentler, the Pentler Principals, Mr Thiam,
                   Mr Boutros or LMS. (It did not need to do so given that it related
                   solely to the position as at the date of the submission of the
                   Questionnaire.)

           Question: “Please indicate if the BSG Group used any intermediaries to interact with
                     the Government of Guinea in relation to BSG Group’s efforts to obtain the
                     Concessions …”

           Answer: “BSGR Guinea obtained all its exploration concessions through formal
                   application in writing. BSGR Guinea did not use any intermediary in its
                   application process nor during any further discussions with the CPDM,

                                               54
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 56 of 119



                       which is the technical department of the Ministry of Mines, responsible for
                       adjudicating the applications and final awarding of the exploration licences to
                       the successful party.”

63.   As to paragraph 71:


      63.1. Insofar as paragraph 71 and its sub-paragraphs are addressed to or concern Mr
            Tchelet, and save as set out below, paragraph 71 is denied. Insofar as they are
            addressed to or concern other Defendants, Mr Tchelet does not plead to them.


      63.2. It is denied that the matters identified in paragraphs 71.1 to 71.11 (even if true)
            support the averrals made by the Claimants in the first sentence of paragraph 71.


      63.3. As to point (i) in paragraph 71, Mr Tchelet did not approve or adopt (whether
            “manifestly” (whatever that may mean) or otherwise) any of the representations
            identified by the Claimants in paragraph 70 or in the Initial DD Questionnaire.


      63.4. As to point (ii) in paragraph 71:


            (1)      The allegation as to the assistance Mr Tchelet is alleged to have
                     provided is embarrassingly vague. Mr Tchelet’s involvement in
                     completing the Initial DD Questionnaire was limited to collating
                     information provided by others on the basis of their knowledge and
                     expertise (principally Mr Struik and Mr Avidan) and drafting the
                     responses thereto on the basis of that information. As pleaded further
                     below, Mr Tchelet performed this task under the supervision and with
                     the advice of Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”)
                     and internal lawyer David Barnett (“Mr Barnett”) who assisted BSGR
                     with the negotiations and the transaction.


            (2)      It is admitted that this amounted to the provision of more than “trivial”
                     assistance, but denied that such assistance was provided in any way
                     “pursuant to a common design that fraudulent misstatements be made to
                     Vale”.


      63.5. As to paragraph 71.2, the position held by Mr Tchelet “within” the BSGR Group


                                                55
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 57 of 119



        was that of an independent contractor. He provided the Group with his services
        as a Strategic Financial Specialist through a company that he owned. It is denied
        that, by reason of this position, Mr Tchelet should be taken to have approved
        and adopted every representation made in a document which had several
        contributors and was signed by somebody else, or that he thereby participated in
        a common design to defraud Vale.


   63.6. The second sentence of paragraph 71.3 is admitted.


   63.7. As to paragraph 71.5:


        (1)      It is admitted that Mr Tchelet served as the central point of contact
                 between Vale and BSGR for the due diligence process. He was chosen
                 by BSGR for this role because of (a) his corporate and accounting
                 background, (b) his experience of dealing with due diligence on
                 previous BSGR Group transactions, and (c) his access to the relevant
                 documents (or his knowledge of whom to ask for them).


        (2)      When Mr Tchelet received a copy of Vale’s Initial DD Questionnaire, he
                 sought information from those within the BSGR management team who
                 had the knowledge and expertise necessary to complete it. Apart from
                 Mr Avidan and Mr Struik, Mr Tchelet cannot now recall who he
                 contacted in this regard, but believes it would have been Mr Clark, Mr
                 Barnett and Ms Merloni-Horemans.


        (3)      Mr Tchelet then completed the Initial DD Questionnaire based on the
                 information provided by those whom he had contacted. Skadden and
                 Mr Barnett were consulted throughout, and Mr Barnett was required to,
                 and did, approve the document before it was sent to Vale. Mr Tchelet’s
                 function in relation to the Initial DD Questionnaire was therefore
                 secretarial in nature.


        (4)      Save that he signed it, Mr Clark did not “complete” the Initial DD
                 Questionnaire. Nor did he make any inquiry of Mr Tchelet before he
                 did so.

                                          56
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 58 of 119



         (5)      Mr Tchelet sent the completed questionnaire to Ms Dos Santos of Vale
                  (copying others) because he was the co-ordinator of the due diligence
                  process. He did not in doing so approve or adopt the questionnaire’s
                  contents (“manifestly” or otherwise) or participate in a common design
                  to defraud Vale.


         (6)      Save as stated above, paragraph 71.5 is denied.


   63.8. Paragraph 71.6 is admitted.


   63.9. As to paragraph 71.8:


         (1)      The subjective allegation that Mr Tchelet was (and the other Defendants
                  were) “closely involved” in the negotiation of the JVA and SHA is
                  embarrassingly vague. Pending further particulars, it is not admitted.


         (2)      Mr Tchelet’s principal function in connection with the negotiation of the
                  JVA/SHA was to coordinate the provision of information to Vale for the
                  purpose of the due diligence exercise. However, the deal itself was
                  being negotiated by others, including Mr Steinmetz, with advice from
                  Mr Barnett and Skadden, and subject to board approvals. Mr Tchelet’s
                  role does not support the conclusion that he adopted or approved the
                  contents of the Initial DD Questionnaire (“manifestly” or otherwise) or
                  participated in a common design to defraud Vale.


   63.10. Paragraph 71.10(i) is admitted as a broad summary of the effect of section 1.8 of
         the JVA, but the relevance of this fact for the purposes of the allegations in
         paragraph 71 is denied. The attribution of Mr Tchelet’s “awareness” to BSGR for
         the purpose of the subsequently executed JVA has no bearing on whether he
         adopted or approved the contents of a different, earlier document, or whether he
         dishonestly made false representations or participated in a common design to
         defraud Vale.


   63.11. Paragraph 71.10(iii) is admitted, but the relevance of this fact for the purposes of
         the allegations in paragraph 71 is denied. Mr Tchelet’s subsequent attendance at

                                            57
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 59 of 119



           the FCPA Interview does not support the conclusion that he adopted or
           approved the contents of the Initial DD Questionnaire (“manifestly” or otherwise)
           or participated in a common design to defraud Vale. On the contrary, the fact
           that Mr Avidan, Mr Struik and Mr Tchelet all attended this interview supports
           the opposite conclusion. No one of them could speak to every aspect of the
           company’s affairs, nor did any of them purport to do so.


      63.12. As to paragraph 71.10(iv), paragraph 22.4 above is repeated.


      63.13. Paragraph 71.11 is denied. No such inference is to be drawn. The “Defendants”
           did not all discuss and agree upon the answers to be given in the Initial DD
           Questionnaire. The process by which that questionnaire was completed is
           explained above, and involved information being sourced and collated from
           different persons according to their knowledge and expertise. In any event, even
           if they did so, this vague and general allegation does not support the allegation
           that the Defendants were participating in a common design to defraud Vale.


(2)   Supplemental DD Questionnaire

64.   Save that the email referred to is not admitted, paragraphs 72 and 73 are admitted.


65.   As to paragraph 74:


      65.1. The first sentence is denied. On 31 March 2010, BSGR transferred its
           shareholding in BSGR Steel to BSG Metals and Mining Ltd, not to Nysco.


      65.2. The second sentence is admitted (save that is it is not admitted, if it is alleged,
           that the alleged effect was the only effect of the 31 March 2010 Restructuring).


      65.3. Insofar as paragraph 74 and its sub-paragraphs are addressed to or concern Mr
           Tchelet, and save as set out below, paragraph 74 is denied. Insofar as they are
           addressed to or concern other Defendants, they are not admitted.


      65.4. Mr Tchelet did not make, and was not involved in, the decision to carry out the
           31 March Restructuring. He was told about the decision by Mr Barnett, who


                                              58
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 60 of 119



            instructed him to recommend (as he then did) that Ms Merloni-Horemans
            remove BSGR Steel from the BSGR structure. It is accordingly denied that the
            restructuring was done because Mr Tchelet did not want to disclose those
            matters alleged. Mr Tchelet was told by Mr Barnett that the decision had been
            made with the advice of Skadden and that the purpose of the restructuring was
            to prevent the due diligence exercise from being expanded to include an
            examination of other group companies that had nothing to do with the
            transaction. Mr Tchelet considered that to be a minor administrative step, and a
            legitimate one to take, given the timeframe for completion of the transaction.


      65.5. As to paragraphs 74.1 to 74.4, paragraphs 44.3, 44.6, 44.7 and 47 above are
            repeated.


66.   Insofar as it is addressed to Mr Tchelet, and save as set out in paragraph 65 above,
      paragraph 75 is denied. In particular, it is denied that Mr Tchelet acted in any way for
      the reasons alleged. Paragraph 65.4 above is repeated.


67.   As to paragraph 76, the first and second sentences are admitted, save that the precise
      scope of the enquiries and review conducted by Mr Clark is not admitted. Mr Tchelet
      will also refer to the Supplemental DD Questionnaire at trial for its full terms, meaning
      and effect.


68.   As to paragraphs 77:


      68.1. As to the opening sentence, it is admitted that the completed Supplemental DD
            Questionnaire did not identify the 31 March 2010 Restructuring. It is denied that
            it “concealed” it. The Questionnaire did not require the disclosure of the
            restructuring.


      68.2. It is admitted that the Supplemental DD Questionnaire contained in substance
            the representation alleged in paragraph 77.1. As the language of the
            Questionnaire makes clear, this related to the position as at the date the
            Supplemental DD Questionnaire was completed, not at any other time. The full
            text of the relevant request (so far as relevant) was as follows: “Please identify the
            entire local advisory team, including counsel, public relations advisors and lobbyists,

                                                59
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 61 of 119



           retained by or acting on behalf of the BSG Group (directly or indirectly) in connection
           with the Simandou Project, Project Hills or the Liberian Project (collectively,
           “Consultants”) (if any).”


      68.3. It is denied that the Supplemental DD Questionnaire contained the
           representation alleged in paragraph 77.2. The relevant representation was as
           follows:


           Question: “In connection with … Project Hills, has NYSCO Management Corp, Onyx
                     Financial Advisors or the BSG Group, or to its knowledge after reasonable
                     inquiry any of its Personnel [defined to mean its officers and directors],
                     shareholders or UBOs, either directly or indirectly, including through a third
                     party, made, authorized or promised any payments or benefits to any
                     Government Officials …?”

           Answer: “none whatsoever”.

69.   As to paragraph 78:


      69.1. Insofar as paragraph 78 and its sub-paragraphs are addressed to or concern Mr
           Tchelet, and save as set out below, paragraph 78 is denied. Insofar as they are
           addressed to or concern other Defendants, Mr Tchelet does not plead to them.


      69.2. As to the cross-reference to paragraph 71 in the first sentence, paragraph 63
           above is repeated, making changes where necessary and appropriate.


      69.3. Save as set out in paragraphs 65 and 66 above, paragraph 78.1 is denied.


      69.4. Paragraph 78.3 is admitted. It is denied that by doing so Mr Tchelet became
           responsible for any or all of the representations made in the Supplemental DD
           Questionnaire. Paragraph 63.7(5) above is repeated, making changes where
           necessary and appropriate.


(3)   The 8 April Representations

70.   Paragraph 79 is admitted.


71.   As to paragraph 80:


                                               60
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 62 of 119



   71.1. The first sentence is admitted.


   71.2. As to the second sentence, it is denied (if it is alleged) that all the Attendees
         made all of the representations alleged in paragraphs 80.1 to 80.3. Those
         paragraphs and the making of the representations are addressed below. Mr
         Tchelet cannot now recall everything that was said at this meeting and pleads to
         these paragraphs on the basis of what he is now able to recall and what he
         understands to be the case from Mr Avidan.


   71.3. Paragraph 80.1 is admitted (on the basis that Mr Avidan has admitted the same).


   71.4. As to paragraph 80.2:


         (1)      It is admitted that Mr Avidan made the statement in paragraph 80.2(i)
                  (on the basis that Mr Advidan has admitted the same).


         (2)      As to paragraph 80.2(ii):


                  (a)   Mr Tchelet cannot recall Mr Avidan making such a statement. Mr
                        Tchelet therefore denies paragraph 80.2(ii) on that basis, and on
                        the basis of information from Mr Avidan, as set out below.


                  (b)   Although Mr Avidan cannot recall precisely what he was asked,
                        or what he said in response, he would not have suggested that Mr
                        IS Touré was a “consultant” (because he was in fact an employee),
                        or that Mr IS Touré was related to President Conté or his wife
                        (because he was not, Mme Touré not in fact being the President’s
                        wife).


                  (c)   To the best of his recollection, Mr Avidan was not asked whether
                        Mr IS Touré was related to President Conté or his wife. Rather, he
                        was asked whether he was related to former President Touré,
                        which he (correctly) denied.


   71.5. As to paragraph 80.3:

                                              61
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 63 of 119



            (1)      So far as they relate to Mr Avidan and Mr Tchelet, the opening line and
                     sub-paragraphs 80.3.1 to 80.3.3 are admitted (in the former case, on the
                     basis that Mr Avidan has admitted the same). Mr Tchelet made these
                     statements (and would have been understood as making these
                     statements) on the basis of his own knowledge, and he believed them to
                     be true.


            (2)      So far as they relate to Mr Struik and Mr Cramer, the opening line and
                     sub-paragraphs 80.3.1 to 80.3.3 are not admitted. Mr Tchelet cannot
                     recall whether Mr Struik or Mr Cramer made these statements.


      71.6. As to paragraph 80.4, insofar as it is directed to Mr Tchelet:


            (1)      It is admitted (if it is alleged) that Mr Tchelet did not seek to “correct”
                     any of the representations made by the other Attendees. It is also
                     admitted (if it is alleged) that Mr Tchelet did not seek to “disavow any
                     knowledge of the matters referred to therein”.


            (2)      This was because (i) so far as he knew, those statements were not false;
                     (ii) he was not verifying and was not purporting to verify the statements
                     of others by his mere presence and silence, particularly insofar as
                     questions were directed at others rather than him; and (iii) it was not,
                     and he did not understand it to be, incumbent upon him to explain to
                     what extent he did or did not have knowledge concerning matters
                     stated by other Attendees.


            (3)      Mr Tchelet’s silence in relation to anything said by any other Attendee
                     did not constitute a representation of any kind. This is particularly so in
                     circumstances where Vale had only invited Mr Struik and Mr Avidan to
                     attend the FCPA Interview. Mr Tchelet and Mr Cramer accompanied
                     them of their own accord.


      71.7. Save as set out above, paragraph 80 is denied.


72.   As to paragraph 81:

                                                62
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 64 of 119



      72.1. Insofar as the first sentence is addressed to or concerns Mr Tchelet, it is denied.
           Insofar as it is addressed to other Defendants, Mr Tchelet does not plead to it. As
           to the cross-reference to paragraph 78, paragraph 69 above is repeated, making
           changes where necessary and appropriate.


      72.2. The first sentence of paragraph 81 simply repeats allegations made elsewhere in
           the Particulars of Claim that have been addressed by Mr Tchelet above.


           (1)      Paragraph 81.1 is admitted.


           (2)      As to paragraph 81.2, the sequence of events is admitted, and it is
                    admitted that the questions raised on each occasion covered similar
                    themes. However, it is denied that each instance of questioning
                    “substantively replicated” questions previously asked. There were fine,
                    but not insignificant, variations in the precise wording of the questions
                    asked.


           (3)      In any event, it is denied that these matters (notice of an agenda and a
                    sequence of representations by various persons) supports or is capable
                    of supporting the conclusion that every Attendee at the FCPA Interview
                    (let alone those not attending) was responsible for everything said at
                    that interview, regardless of who was asked about it, who said it, what
                    it was about, or what he knew in relation to the relevant matter. Mr
                    Tchelet is only responsible for his own utterances and responses.


      72.3. Save as set out above, paragraph 81 is denied.


(4)   Steinmetz ABL Certificate

73.   Paragraph 82 is admitted.


74.   As to paragraph 83:


      74.1. It is denied that the Steinmetz ABL Certificate made the representations alleged.
           Mr Tchelet will refer to the Steinmetz ABL Certificate at trial for its full terms,


                                              63
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 65 of 119



           meaning and effect.


      74.2. As to paragraph 83.1, the relevant representation was as follows:


           “In connection with the business of [BSGR Guernsey], and/or the transactions
           contemplated in the Joint Venture Framework Agreement, I have not and will not,
           directly or indirectly including through a third party:

           a.    Pay, offer, promise, or authorize the payment of money or anything of value, to a
                 Government Official … or to anyone else, while knowing or having reason to
                 believe that any portion of such exchange is for the purpose of [defined herein as
                 “Prohibited Purposes”]:

                 i.     corruptly influencing any act or decision of such Government Official(s) in
                        their official capacity, including the failure to perform an official function,
                        in order to assist [BSGR Guernsey] or any other person in obtaining or
                        retaining business, or directing business to any third party;

                 ii.    securing an improper advantage;

                 iii.   corruptly inducing such Government Official(s) to use their influence to
                        affect or influence any act or decision of a Government Authority in order to
                        assist [BSGR Guernsey] or any other person in obtaining or retaining
                        business, or directing business to any third party; or

                 iv.    providing an unlawful personal gain or benefit, of financial or other value,
                        to such Government Official(s).”

      74.3. As to paragraph 83.2, the relevant representation was as follows:


           “I do not know or have reason to believe that [BSGR Guernsey], its subsidiaries and
           affiliates or their respective officers, directors, employees, or anyone acting on their
           behalf, or any third party in connection with the business of [BSGR Guernsey] and/or
           the transactions contemplated in the Joint Venture Framework Agreement has paid or
           will pay, offer, promise, or authorize the payment of money or anything of value, directly
           or indirectly, to a Government Official while knowing or having reason to believe that
           any portion of such exchange is for [a Prohibited Purpose].”

75.   As to paragraph 84:


      75.1. Insofar as the first sentence is addressed to or concerns Mr Tchelet, it is denied.
           Insofar as it is addressed to other Defendants, Mr Tchelet does not plead to it. As
           to the cross-reference to paragraph 81, paragraph 72 above is repeated, making
           changes where necessary and appropriate.


      75.2. Save to admit that the Steinmetz ABL Certificate was circulated in draft to Mr


                                                64
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 66 of 119



            Cramer and Mr Tchelet, paragraph 84.1 is not admitted. The allegation that the
            Certificate was “discussed” at the FCPA Interview is embarrassingly vague. Mr
            Tchelet does not recall whether the Certificate was discussed at all at the
            interview. In any event, it is denied that Mr Tchelet is or would be responsible
            for the contents of the Steinmetz ABL Certificate because (if that be the case) (a)
            he was present at a meeting when it was “discussed”, or (b) he was sent a draft of
            it.


      75.3. It is admitted that the Steinmetz ABL Certificate is referred to in the SHA and
            that Mr Tchelet was aware of its existence. The allegation that the SHA “was
            reviewed by all the Defendants” is embarrassingly vague. Mr Tchelet did not
            “review” the SHA at all. It was not his role to approve the document, nor did he
            have any input into its drafting (his role in its negotiation being as set out
            above). It is in any event denied that Mr Tchelet’s knowledge of the existence of
            the Certificate makes him responsible for its contents.


      75.4. Further, Mr Tchelet is not, and cannot be, responsible for the representations
            contained in the Steinmetz ABL Certificate, in circumstances where they purport
            to have been made and were made explicitly by Mr Steinmetz, and related to Mr
            Steinmetz’s conduct and state of knowledge. Mr Tchelet did not purport to and
            did not seek to adopt or confirm that Certificate or any representation made
            therein as such. There is no reason why responsibility for them should be
            attributed to Mr Tchelet.


(5)   The Clark ABL Certificate

76.   Paragraph 85 is admitted, save that it is not admitted (i) when a copy, or (ii) when or if
      the original, was delivered or provided to Vale.


77.   Paragraph 86 is denied. The relevant representation was as follows:


            “[I] do not know or have reason to believe that [BSGR] (or its subsidiaries and affiliates)
            or its directors, employees, or any person acting on their behalf, have paid or will pay,
            offer, promise, or authorize the payment of money or anything of value, directly or
            indirectly, to a Government Official while knowing or having reason to believe that any
            portion of such exchange is for [a Prohibited Purpose].”


                                                 65
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 67 of 119



78.   As to paragraph 87:


      78.1. Insofar as the first sentence is addressed to or concerns Mr Tchelet, it is denied.
           Insofar as it is addressed to other Defendants, Mr Tchelet does not plead to it.
           As to the cross-reference to paragraph 84, paragraph 75 above is repeated,
           making changes where necessary and appropriate.


      78.2. As to paragraph 87.1, the allegation that the Clark ABL Certificate was
           “reviewed” by the First to Fifth Defendants prior to its execution is
           embarrassingly vague. So far as it concerns Mr Tchelet, this paragraph is denied.
           Mr Tchelet was aware of the Certificate’s existence but had no input into its
           drafting. He did not review the Clark ABL Certificate at all. It is in any event
           denied that knowledge of the existence of the Certificate on Mr Tchelet’s part
           would make him responsible for its contents. Insofar as this paragraph concerns
           the other Defendants, Mr Tchelet does not plead to it.


      78.3. Paragraph 87.2 is admitted. This knowledge is referred to in the context of a
           representation about what Mr Clark knew or had reason to believe. It is denied,
           if it is alleged, that the Clark ABL Certificate made every subsidiary, affiliate,
           director, employee or other person acting on behalf of BSGR responsible for Mr
           Clark’s representations merely because their knowledge was referred to in that
           certificate. That is self-evidently not the case.


      78.4. As to paragraph 87.3, the first sentence and third sentences are admitted, and the
           second sentence is admitted as a broad summary of certain of the warranties in
           Schedule 4 to the JVA relating to bribery and corruption. None of these matters
           has any bearing on Mr Tchelet’s responsibility for the representations contained
           in the Clark ABL Certificate.


      78.5. Paragraph 87.4 is not admitted. None of these matters has any bearing on Mr
           Tchelet’s responsibility for the representations contained in the Clark ABL
           Certificate.


      78.6. It is denied that any of these matters render Mr Tchelet responsible for the Clark
           ABL Certificate or any representations made therein. The Clark ABL Certificate

                                               66
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 68 of 119



           was made explicitly by Mr Clark, and related to Mr Clark’s state of knowledge
           and understanding of that of others in the BSGR Group. Mr Tchelet did not
           purport to and did not seek to adopt or confirm that certificate or any
           representation made in it. There is no reason why responsibility for such
           representations should be attributed to Mr Tchelet.


(6)   Further London Meetings


79.   As to paragraph 88:


      79.1. The first and second sentences are admitted as a broad summary of the
           negotiations which took place in London.


      79.2. As to the third sentence, it is admitted that Vale was represented by Mr Monteiro
           and Ms Chimisso (among other people) at many of the meetings that Mr Tchelet
           attended. It is denied, if it is alleged, that Mr Monteiro and Ms Chimisso were
           present at the FCPA Interview or any other interview attended by Mr Tchelet
           where compliance and regulatory matters were discussed. The third sentence is
           otherwise not admitted.


      79.3. The fourth sentence is embarrassingly vague and Mr Tchelet is unable to plead
           to it, save to say that he, Mr Struik, Mr Avidan and Mr Cramer were present at
           some, but not all, of the meetings which took place (albeit each was not present
           at all of the same meetings).


      79.4. The fifth sentence is admitted.


      79.5. Mr Tchelet is unable to plead to the sixth sentence of paragraph 88 and
           paragraphs 88.1, 88.2 and 88.3 because those allegations are embarrassingly
           vague. In particular:


           (1)       The allegation made against Mr Tchelet in paragraph 88.1 fails to
                     identify at which one or more of the many alleged meetings that took
                     place over a decade ago the representation is alleged to have been
                     made, what words were used and who else was present.

                                              67
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 69 of 119



           (2)      The allegations made against Mr Avidan, Mr Cramer and Mr Steinmetz
                    in paragraphs 88.1, 88.2 and 88.3 are similarly vague, and Mr Tchelet is
                    unable to plead to them for the same reasons.


           (3)      In the circumstances, the most Mr Tchelet is able to state at present is
                    that:


                    (a)     If (which he cannot recall) he had been asked about the matters
                            identified in paragraph 88.1, he would have made statements
                            broadly to the effect alleged (since he believed those propositions
                            to be true); and


                    (b)     He cannot recall Mr Avidan, Mr Cramer or Mr Steinmetz making
                            statements to the effect alleged in paragraphs 88.1, 88.2 and 88.3.


80.   Save as set out below, and insofar as it is addressed to or concerns Mr Tchelet,
      paragraph 89 is denied. Further:


      80.1. It is not admitted what interactions, if any, Mr Monteiro had with Mr Cramer in
           Mr Tchelet’s absence. With regard to Mr Monteiro’s discussion with Mr Tchelet,
           what in fact happened was as follows.


      80.2. The data room established and maintained by Mr Tchelet for the purpose of due
           diligence contained BSGR’s Consolidated Financial Statements for the year
           ending 31 December 2008 (“2008 Financial Statements”) and BSGR Guernsey’s
           Statement of Financial Affairs for the period ending on 31 December 2009 (“2009
           Statement of Financial Affairs”).


      80.3. The 2008 Financial Statements contained the following statement under the
           heading ‘Goodwill on acquisition of BSG Resources (Guinea) Limited: USD
           22,000,000’:


             “In 2006 the Group acquired 82.35% of the unlisted share capital of BSG Resources
             (Guinea) Limited, a[n] iron ore exploration and mining company, registered in the
             British Virgin Islands and operating in Guinea. In March 2008, the Group acquired
             the remaining 17.65% equity interest in BSG Resources (Guinea) Limited it previously

                                               68
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 70 of 119



          had not held, thereby increasing its interest to 100%. The total purchase consideration
          for this transaction was USD 22,000,000, creating goodwill of USD 22,000,000 as at
          the date of the acquisition the non-controlling interest’s proportionate share of the
          acquiree’s identifiable net assets was USD Nil.”

   80.4. Under the heading ‘Other Financial Liabilities’, the 2008 Financial Statements said:


          “In March 2008, the Group entered into a Share Purchase Agreement (SPA) with a
          third party to acquire shares representing 17.65% of the issued share capital of BSGR
          Resources (Guinea) Limited. By the terms of this Agreement the total consideration for
          this acquisition was USD 22,000,000, of which USD 4,000,000 has been paid in 2008.
          The debt is unsecured and does not bear interest. In July 2009 the terms of the
          outstanding balance were renegotiated whereby USD 4,000,000 was repaid within 3
          business days of the date of signature of the settlement agreement, which was signed in
          July 2009. USD 5,000,000 is repayable on or before 31 December 2009 and USD
          9,000,000 is repayable on or before 15 April 2011.”

   80.5. The 2009 Statement of Financial Affairs contained a note titled ‘Exploration and
         Evaluation of Assets – Analysis by area and year’. That note included the figure of
         US$22 million for “Goodwill on acquisition”.


   80.6. At one of the meetings in the course of the London negotiations, Mr Monteiro
         asked to speak with Mr Tchelet alone in a separate room. They then did so (and
         it is denied, if it is alleged, that Mr Cramer was present during this discussion).
         During this discussion:


         (1)      Mr Monteiro questioned Mr Tchelet about the minority shareholding
                  disclosed in the 2008 Financial Statements and the figure of US$22
                  million for goodwill disclosed in the 2009 Statement of Financial Affairs.
                  He asked why there had been a change in the company structure in
                  April 2009.


         (2)      Mr Tchelet told Mr Monteiro that there had previously been a minority
                  shareholder in BSGR BVI. The minority shareholder was bought out in
                  2008 and, in accordance with BSGR’s corporate governance and
                  accounting    policy,   BSGR     Guernsey     was    incorporated    so   that
                  management of the company could be brought under the auspices of
                  the BSGR Group’s head office in Guernsey.


         (3)      Further:

                                             69
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 71 of 119



                    (a)     Mr Monteiro did not ask Mr Tchelet who the minority
                            shareholder (or “selling party”) was.


                    (b)     Mr Tchelet did not tell Monteiro that the buy-out of the minority
                            shareholding was done for tax planning purposes. Insofar as it is
                            directed to or concerns Mr Tchelet, paragraph 89.1 is specifically
                            denied.


                    (c)     Mr Tchelet did not tell Mr Monteiro that the minority shareholder
                            was part of the “Balda group” or that it was not an external third
                            party. Indeed, it would have been obvious from the nature of the
                            arrangement that this was unlikely to be the case.


                    (d)     More generally, the due diligence process was demand-led. Vale
                            knew about the share purchase agreement and the settlement
                            agreement underlying the Pentler share buyback but did not ask
                            to see either document.


      80.7. In the premises, it is denied that Mr Tchelet made the Fourth Consultancy
           Representation as alleged or at all.


81.   As to paragraph 90:


      81.1. Insofar as the first sentence is addressed to or concerns Mr Tchelet, it is denied.
           Insofar as it is addressed to other Defendants, Mr Tchelet does not plead to it.
           As to the cross-reference to paragraph 87, paragraph 78 above is repeated,
           making changes where necessary and appropriate.


      81.2. As to the second sentence, it is denied that the representations alleged at
           paragraphs 88 and 89, or, in the latter case, what was actually said by Mr Tchelet,
           “substantively replicated” the earlier alleged or actual representations. Each
           representation (to the extent it was made at all, as addressed above) was made in
           its own terms and context. It is denied that any substantive replication, insofar as
           shown, would render Mr Tchelet responsible for any representations made by
           other Defendants.

                                               70
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 72 of 119



(7)    Other matters


82.   As to paragraph 91, insofar as it is addressed to or concerns Mr Tchelet (no admissions
      otherwise being made):


      82.1. It is denied that Mr Tchelet made or was otherwise responsible for all of the so-
           called First to Eighth Corruption Representations and First to Fourth
           Consultancy      Representations.   Save   that   the   representation   alleged   in
           embarrassingly vague terms in paragraph 88.1 is not admitted (and paragraph
           79.5 above is repeated), the only representations made by Mr Tchelet were those
           uttered by him at the FCPA Interview and London Meetings, as admitted and
           averred above.


      82.2. It is admitted that those representations, to the extent made by Mr Tchelet, were
           made with the intention that Vale could rely upon them should it wish to do so.
           It is denied that they were intended to “induce” or did in fact induce Vale to
           enter the JVA and SHA. Mr Tchelet believes that Vale would have entered into
           the JVA and SHA in any event.


      82.3. It is denied that Mr Tchelet knew that the alleged representations would be
           passed onto Vale’s “subsidiary and affiliate companies for the purposes of
           implementing the joint venture, including for the purpose of making payments pursuant
           to the JVA and SHA”. Mr Tchelet had no knowledge of the Vale group’s
           structures and processes and did not consider whether or how his
           representations would be passed on or relied on by other group companies.


      82.4. It is denied that Mr Tchelet intended the alleged representations to be relied on
           by Vale International and Vale Austria in making any payments (or taking any
           other steps required) under the JVA or SHA. Mr Tchelet was participating in
           negotiations with Vale for the purpose of concluding a transaction with that
           company on behalf of BSGR. He did not intend what he told Vale to be relied on
           by any other person.


      82.5. Save as set out above, paragraph 91 is denied.



                                               71
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 73 of 119



83.   As to paragraph 92:


      83.1. In the premises, insofar as paragraph 92.1 is addressed to or concerns Mr
           Tchelet, it is denied. The only specific allegations of any implied representation
           in the Particulars of Claim are at paragraph 80.4, to which Mr Tchelet responds
           specifically above. He made neither these nor any other implied representations.
           He accordingly did not know he was making any or that they had the meanings
           alleged. No admissions are otherwise made.


      83.2. As to paragraph 92.2, it is denied that the Claimants had any understanding as
           to the meaning of representations that were not in fact made. The Claimants’
           alleged state of mind is otherwise not admitted.


E3    The terms of the JVA and SHA


84.   Save as stated below, paragraph 93 is admitted as a broad summary of some of the
      provisions of the JVA and SHA. Mr Tchelet will refer to the JVA and SHA at trial for
      their full terms, meaning and effect. Further, as to the sub-paragraphs:


      84.1. As to paragraph 93.2, it is denied that the JVA provided or allowed for Vale to
           procure payment of the Initial and Deferred Consideration, as opposed to pay it
           itself. Pursuant to section 3 (and sections 4.2(i) and 12), payment of the Initial
           and First and Second Deferred Consideration was to be made by Vale itself,
           upon satisfaction of the relevant conditions precedent.


      84.2. Paragraph 93.7 is denied. Neither the JVA nor the SHA required the provision of
           the Clark and Steinmetz ABL Certificates to Vale, although the SHA refers to
           those Certificates.


E4    Completion of the JVA and SHA


85.   Paragraph 94 is admitted.




                                              72
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 74 of 119



E5     Further payments made by Vale pursuant to the JVA and SHA


86.   As to paragraph 95:


      86.1. Save as set out in paragraph 12 above and in addressing the sub-paragraphs of
           paragraph 95 below, the opening sentence is not admitted.


      86.2. As to paragraph 95.1:


           (1)      The first sentence is admitted as a broad summary of section 6.3 of the
                    JVA.


           (2)      The second and third sentences are admitted.


           (3)      The fourth sentence is not admitted.


      86.3. As to paragraph 95.2, the first sentence is admitted as a broad summary of
           section 6.1 of the JVA. The second sentence is not admitted.


      86.4. As to paragraph 95.3, the first sentence is admitted. The second sentence is not
           admitted.


  SECTION F: PAYMENTS TO THE DEFENDANTS AND ALLEGED FACILITATORS
                                AFTER THE JVA AND SHA


Bonus payments made to the Second to Sixth Defendants


87.   As to paragraph 96:


      87.1. As to the first sentence, (a) it is admitted that the Second to Sixth Defendants
           were promised and paid bonuses; and (b) it is denied that the bonuses were
           promised or paid for the reason alleged. As to the circumstances, nature,
           amount, timing and purposes of the bonuses, paragraphs 18.3 to 18.5, 20.1, 20.2,
           21.3, 21.4, 22.4, 23.2 and 23.3 above are repeated.


      87.2. The second sentence is denied:

                                              73
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 75 of 119



            (1)       It is denied that the bonuses were offered to the Defendants before the
                      entry into the JVA and SHA. The bonuses were arranged (both
                      promised and paid) after entry into the JVA and SHA. They were
                      awarded by BSGR and confirmed to each recipient by way of a letter
                      from Mr Clark written on behalf of that company.


            (2)       It is denied that the Second to Sixth Defendants had a “reasonable
                      expectation of receiving substantial bonuses in the event the JVA and SHA
                      were executed”. Mr Tchelet anticipated that bonuses might be paid, but
                      that was based on what he considered to be fair in the circumstances
                      and past experience, and was not engendered by any specific
                      representation by the BSGR Group or Mr Steinmetz. The bonuses were
                      not agreed beforehand, nor were they a fait accompli. Mr Tchelet recalls
                      that they had to be argued for after the conclusion of the JVA and SHA
                      by Mr Avidan and Mr Struik.


      87.3. Save as set out above, paragraph 96 is denied.


88.   Save that it is admitted that the “Bonus Schedule” document was produced in about
      early July 2010 and save as set out in paragraphs 18.3 to 18.5, 20.1, 20.2, 21.3, 21.4, 22.4,
      23.2 and 23.3 above, paragraph 97 is denied.


89.   As to paragraph 98:


      89.1. The bonuses (which were actual bonuses and not alleged bonuses as appears
            vaguely to be alleged by the use of inverted commas) have been addressed
            above.


      89.2. Paragraph 98.1 is admitted.


      89.3. Paragraph 98.2 is embarrassingly vague. Insofar as it is addressed to Mr Tchelet
            and pending proper particulars, it is denied. Without prejudice to the foregoing
            denial:


            (1)       Mr Tchelet did not personally receive any “consultancy fees” or “salaries”

                                                74
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 76 of 119



                    from BSGR after 30 April 2010. However, Mr Tchelet’s wholly owned
                    company, Evergreen Valley Production Ltd, had a consultancy
                    agreement with BSGR under which Evergreen continued to receive
                    monthly consultancy fees. That arrangement concluded in about
                    February 2017.


           (2)      Since around that time Mr Tchelet has provided advisory services to
                    Octea Limited and its subsidiaries. Octea is a wholly owned subsidiary
                    of BSGR that has certain mining interests (unrelated to the Simandou
                    project or Guinea). Those services were provided through Mr Tchelet’s
                    wholly owned company, Evergreen Valley Production Ltd, until about
                    December 2018. Since then, they have been provided through another
                    company wholly owned by Mr Tchelet: Yossie Tchelet Advisory
                    Services Ltd. Mr Tchelet’s work with Octea is limited to that company
                    and its subsidiaries, and is not related to the BSGR Group generally or
                    to any other BSGR Group company.


           (3)      It is denied, if it be so alleged, that there is anything inherently
                    improper in BSGR making payments to honour its commitments to
                    those engaged by it or rewarding persons who assisted its work. Quite
                    the contrary.


90.   So far as it relates to those bonuses admitted and averred above as having been paid
      to, or for the benefit of, the Second to Sixth Defendants, paragraph 99 is admitted.
      Otherwise, it is embarrassingly vague and not admitted.


Payments allegedly made to Pentler and Mme Touré


91.   As to paragraph 100:


      91.1. As to the first sentence, on the basis of the evidence of Mr Steinmetz and Mr Noy
           in the Arbitration, and the Defence of Mr Steinmetz, it is admitted that the
           Pentler SPA was renegotiated to the effect that Pentler would receive a further
           US$22 million on top of US$8 million that had already been received by the end
           of 2009. It is admitted that this renegotiation occurred in May 2010, after entry

                                             75
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 77 of 119



            into the JVA and SHA, but not admitted whether it occurred in April 2010 or “at
            the same time as BSGR was negotiating the JVA and SHA”.


      91.2. The second sentence is admitted (save that it is inapt to describe the $22 million
            as a “balance”, when it was the product of a renegotiation rather than part of an
            originally agreed sum). Windpoint then paid the sum of US$22 million to
            Pentler.


      91.3. The third sentence is not admitted.


      91.4. The fourth sentence and the sub-paragraphs are not admitted save as follows:


            (1)        On the basis of Mr Steinmetz’s evidence in the Arbitration and his
                       Defence, it is averred that in July 2010 Mr Noy approached Mr
                       Steinmetz and demanded more money, citing the BSGR-Pentler
                       Milestone Agreement. On or about 16 July 2010, Mr Steinmetz and Mr
                       Noy agreed, subject to approval by the BSGR board, that Pentler would
                       be paid a further US$4.5 million ($3 million in 2010 and $1.5 million in
                       2011). These sums were then paid to Pentler pursuant to this settlement.
                       Insofar as it is inconsistent with this, the fourth sentence is denied.


            (2)        Paragraph 100.1 is admitted. On or about 5 August 2010, Windpoint
                       then paid the sum of US$3 million to Pentler pursuant to the above
                       settlement.


            (3)        Paragraph 100.2 is admitted. On or about 22 March 2011 Nysco
                       transferred the sum of US$1.5 million to Windpoint, which in turn paid
                       that amount to Pentler pursuant to the above settlement.


92.   As to paragraph 101:


      92.1. As to the first sentence:


            (1)        The further contracts and payments alleged in the sub-paragraphs are
                       addressed below.

                                                 76
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 78 of 119



           (2)      It is not admitted that each or any of the contracts and payments alleged
                    was made “in connection with [Mme Touré’s] interest in Pentler and her
                    involvement in procuring the grant of the Mining Licences”. Their purpose is
                    unknown to Mr Tchelet.


           (3)      Neither Mr Tchelet, nor to his knowledge any of the Defendants, the
                    BSGR Group or any person on their behalf, was involved in (or a party
                    to) these alleged contracts and payments, or the making of any corrupt
                    payments to Mme Touré, or any efforts to obtain assistance from Mme
                    Touré in the procurement of the Mining Licences.


           (4)      Mr Tchelet is not aware of any involvement on the part of Mme Touré
                    in procuring the grant of the Mining Licences.


      92.2. As to paragraph 101.1:


           (1)      The first sentence is not admitted. Mr Noy has given evidence in the
                    Arbitration that the document referred to therein (that purports to be a
                    written agreement between Pentler and Mme Touré) is a forgery.


           (2)      It is admitted that there is a document purporting to record an
                    agreement as described in the second sentence. It is not admitted that
                    the document is authentic or that any such agreement was in fact made.


      92.3. As to paragraph 101.2, Mr Noy has admitted in the Arbitration that the August
           2010 Contracts were concluded. Save that the final sentence is not admitted, the
           paragraph is otherwise admitted as a broad and partial summary of the August
           2010 Contracts. Mr Tchelet will refer to the August 2010 Contracts at trial for
           their full terms, meaning and effect.


      92.4. Paragraph 101.3 is not admitted.


 SECTION G: ATTEMPTS TO DESTROY ALLEGEDLY INCRIMINATING MATERIAL


93.   Paragraphs 102 to 103 concern matters outside the direct knowledge of Mr Tchelet and


                                               77
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 79 of 119



      with which he had no involvement. Save insofar as they (in passing) refer to
      allegations which are dealt with elsewhere in this Defence (and to that extent, the
      relevant parts of the Defence are repeated), they are not admitted.


               SECTION H: REVOCATION OF THE MINING LICENCES


94.   As to paragraph 104:


      94.1. The first two sentences are admitted.


      94.2. The remainder of paragraph 104 is improperly pleaded evidence, the relevance
           and admissibility of which is denied. If and insofar as it is alleged that the report
           of the Technical Committee was in any respect accurate, that allegation is
           embarrassing for want of particularity and Mr Tchelet is unable to plead to it.


                              SECTION I: CLAIMS IN DECEIT


95.   Mr Tchelet’s case on the alleged making of and responsibility for the alleged
      representations is set out above. In pleading to the alleged falsity of the alleged
      representations below, Mr Tchelet does so without prejudice to his case as set out
      above that the representations were not made as alleged and/or that he was not
      responsible for them, and for convenience only does not repeat his case as to whether
      representations were in fact made or as to responsibility for them.


96.   Further, Mr Tchelet notes that the Claimants have chosen to frame their claim as one
      based on English law. That is wrong.


      96.1. For the purposes of Regulation (EC) No 864/2007 on the law applicable to non-
           contractual obligations (the “Rome II Regulation”), the damage alleged by the
           Claimants occurred in the country where the account from which the money was
           paid is located.


      96.2. The initial payment of US$500 million and all or much of any subsequent
           payments were made from an account in New York.



                                              78
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 80 of 119



      96.3. Accordingly, the damage occurred in New York and the Claimants’ claims in
            tort are governed by New York law pursuant to Article 4 of the Rome II
            Regulation.


      96.4. Given that the proper law of any claim against Mr Tchelet is New York law, in
            the absence of any pleaded case by the Claimants under New York law, the
            Claimants’ claim should be struck out on the basis that they have failed to set out
            the facts and matters on which their claim is properly based.


I1    Alleged falsity of the so-called First to Eighth Corruption Representations


97.   Save as detailed and set out below, paragraph 105 is denied.


                      PARTICULARS IN RELATION TO MME TOURÉ


98.   As to paragraph 105.1:


      98.1. The opening words (up to the colon) are denied.


      98.2. Point (i) is denied. Mmé Touré was not in fact President Conté’s wife,
            notwithstanding that she may have presented herself as such.


      98.3. Point (ii) is denied. Mme Touré was not the President’s wife. Further and in any
            event, it is not admitted that she held regular meetings with government
            ministers or purported to hold any such meetings in that “capacity”.


      98.4. Point (iii) is denied:


            (1)       Mme Touré did not attend any public events and ceremonies “as the
                      spouse of the Head of State” given that she was not the spouse of the Head
                      of State.


            (2)       Further and in any event, it is not admitted that Mme Touré “frequently”
                      attended such events or that in doing so she was accompanied by the
                      Presidential Guard.


                                               79
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 81 of 119



         (3)      Further, as to the allegation in parentheses regarding Mme Touré’s
                  attendance at the BSGR Group’s office opening in Conakry in 2006, it is
                  admitted that Mme Touré was at this event. Mr Tchelet understands
                  from Mr Avidan and Mr Struik that she was there along with around
                  100 other people. It is denied that she attended it in any official capacity.
                  Neither Mr Struik nor Mr Avidan know who invited her, but Mr
                  Avidan believes that it was likely Mr Cilins. She had not been invited in
                  any official capacity and did not purport to act at any time during the
                  event in such a capacity.


         (4)      As to the allegation in parentheses regarding Mme Touré’s attendance
                  at a ceremony to commemorate the 50th anniversary of Guinea’s
                  independence, it is not admitted that she attended this ceremony (in the
                  capacity alleged or at all), or was invited or purported to act at any time
                  during it in an official capacity.


   98.5. As to point (iv), it is admitted that Mme Touré held a passport which described
         her as the spouse of the President of the Republic of Guinea. This description
         was incorrect. Paragraph 27.3 above is repeated.


   98.6. Further, even if all of the facts alleged in points (i) to (iv) were true (which they
         are not), it is denied that that would mean that Mme Touré acted as a
         representative of or in an official capacity for, or held a ceremonial position in,
         the GoG (or otherwise mean she was a “Government Official”).


         (1)      She held no constitutional position or governmental post. She was
                  merely, on the Claimants’ case, married to someone who did.


         (2)      It is normal for a President’s wife to attend social functions, to attend
                  state events, to socialise with government ministers, to be guarded by
                  her husband’s guards, and to hold a diplomatic passport.


         (3)      That does not mean she represented, or performed any official or
                  ceremonial function on behalf of, the GoG. The Claimants have not
                  pleaded any facts which suggest that she did.

                                              80
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 82 of 119



99.   Paragraph 105.2 is denied.


      99.1. As to point (i), the expression “government official” was not defined for the
            purpose of the FCPA Interview and London Meetings. The Claimants’ allegation
            appears to be that, every time that expression was used, the First to Sixth
            Defendants recalled and acted on the definition contained in the Initial and
            Supplemental DD Questionnaires. That is implausible, and insofar as addressed
            to Mr Tchelet, is denied. These were face-to-face conversations in which the
            expression “government official” would have been given its ordinary and natural
            meaning.


      99.2. As to point (ii), it is denied that the ordinary and natural meaning of “government
            official”, whether in the (unparticularised) context of the questions asked or
            otherwise, included the wife of a President or other government official with no
            governmental position of her own, let alone a businesswoman with no such
            position.


100. As to paragraph 105.3:


      100.1. The opening words (up to the colon) are denied.


            (1)         Neither Mr Tchelet, nor to his knowledge any of the Defendants, the
                        BSGR Group or any person on their behalf, was involved in the making
                        of any corrupt payments to Mme Touré, or any efforts to obtain
                        assistance from Mme Touré in the procurement of the Mining Licences.


            (2)         Further, the matters alleged do not support the allegation that Mme
                        Touré received (or was promised) anything by the BSGR Group “in
                        connection with the influence that she sought to exert on President Conté and
                        others”, still less that she actually had or exercised any such influence
                        (which allegations, insofar as in fact made, have been addressed above).
                        The specific allegations made in this paragraph are addressed below.


      100.2. As to point (i):



                                                  81
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 83 of 119



           (1)      It is admitted that Mme Touré appears to have been offered a 33.3%
                    interest in Pentler. However, her entitlement to the same was
                    conditional and never arose. In any event, that was a transaction
                    between Mme Touré and Pentler/the Pentler Principals, not the BSGR
                    Group.


           (2)      It is not admitted whether or in what way (which is not explained)
                    Pentler regarded Mme Touré as entitled to a 33% interest. On the terms
                    of the Touré MoU itself, she did not become entitled to a shareholding
                    at any time. Paragraph 44.10 above is repeated.


           (3)      It is not admitted that Pentler paid Mme Touré at least US$5 million in
                    connection with the Touré MoU. Even if it did, that was a transaction
                    between Mme Touré and Pentler/the Pentler Principals, not the BSGR
                    Group.


     100.3. As to point (ii), what these documents purport to state is admitted. However, as
           pleaded in paragraph 46.1 above, the 2008 Matinda Contracts are forgeries.
           Further, as pleaded in paragraph 49 above, it is denied that the August 2009
           Affidavit records an agreement reached between BSGR and Mme Touré, and
           that document was disavowed by Mme Touré herself.


     100.4. As to point (iii), as pleaded in paragraph 50 above, it is denied that “at least one”
           quarterly tranche of US$1 million was paid to Mme Touré pursuant to the 2008
           Matinda Contracts.


101. As to paragraph 105.4:


     101.1. As to the opening words (up to the colon), the alleged promises and payments
           have been addressed above.


     101.2. It is denied that the alleged promises or payments were made by BSGR
           ProjectCo as alleged or at all.


     101.3. Save as set out above, paragraph 105.4 is denied.

                                              82
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 84 of 119



102. As to paragraph 105.5:


     102.1. As to the opening words (up to the colon), the alleged promises and payments
           have been addressed above.


     102.2. As to point (i), it is admitted that Sandra Merloni-Horemans was a director of
           BSGR, and that she was involved in the sale of Pentler to the Pentler Principals.
           She was so involved in her capacity as an officer of Onyx. Paragraph 34.5 above
           is repeated.


     102.3. As to point (ii), it is admitted that Ms Merloni-Horemans was sent a draft of the
           Touré MoU on 15 February 2006. Point (ii) is otherwise denied. There is no basis
           for the inference that Ms Merloni-Horemans was to “review” the document (and
           in particular, insofar as it is alleged, its terms) or that she thereafter
           “communicated her assent” to its terms, and none is pleaded.


     102.4. Point (iii) is denied. The decision to acquire Pentler was made by the Pentler
           Principals for their own reasons, independently of BSGR. Paragraph 34.5 above
           is repeated. Further, and as pleaded above, it is denied that Pentler was formed
           for the purpose of conferring financial benefits on Mme Touré, or that BSGR
           “wished” to do the same.


     102.5. Point (iv) is denied. As pleaded in paragraph 46.1 above, those contracts are
           forgeries. Further, as pleaded in paragraphs 50 above, payment relied on by the
           Claimants (of US$998,000) was in fact paid to LMS in respect of the supply of
           earthmoving machinery.


     102.6. As to point (v), it is not admitted that the Pentler SPA and/or BSGR/Pentler
           Settlement Agreement, and any subsequent amendments thereto, were
           authorised by BSGR. The allegation in parentheses is not admitted. In any event,
           the fact that (if true) Pentler paid some of the money it received under those
           agreements to Mme Touré is immaterial. That does not make the BSGR Group
           responsible for what Pentler did.


103. As to paragraph 105.6, the alleged “Touré Intercessions” have been addressed above at

                                               83
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 85 of 119



     paragraphs 35, 41.5 to 41.7, 42.2, 42.3, 42.7 and 42.8. In relation to the allegations
     regarding the alleged “Intercessions” that Mr Tchelet has been able to admit or deny
     above, the first sentence is denied. The relevant facts do not support this alleged
     conclusion. The opening words are otherwise not admitted. Paragraph 100.1(1) above
     is repeated.


                    PARTICULARS IN RELATION TO MR THIAM


104. Paragraph 105.7 is admitted.


105. As to paragraph 105.8:


     105.1. The allegation that Mr Thiam was made or promised payments, and specifically
           the payments alleged at points (i) to (iii), have been addressed at paragraphs 54
           and 55 above.


     105.2. In the premises, it is denied that such promises or payments as were made were
           in connection with such steps that Mr Thiam took to confirm the Mining
           Licences. Rather, they were made, as pleaded above, for purposes unconnected
           with the confirmation and “extension” of the Mining Licences.


     105.3. The final sentence is accordingly denied.


                                  PARTICULARS: GENERAL


106. As to paragraph 105.9 to 105.12, paragraphs 35 to 42, 54 to 55 and 98 to 105 above are
     repeated. In the premises:


     106.1. Paragraph 105.9 (relating to the alleged First and Second Corruption
           Representations) is denied.


     106.2. Save that it is admitted that Mr Thiam was a Government Official, paragraph
           105.10 (relating to the alleged First and Second Corruption Representations) is
           denied. The fact that Mr Thiam was a Government Official does not of itself
           make any of the representations alleged in the Particulars of Claim false.


                                             84
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 86 of 119



   106.3. As   to   paragraph      105.11   (relating   to   the   alleged   Third    Corruption
         Representation):


         (1)        It is denied that the Third Corruption Representation was false.
                    Paragraphs 105.9 and 105.10 have been addressed immediately above,
                    and Mr Tchelet’s responses are repeated.


         (2)        The embarrassingly vague allegation as regards point (i) is not
                    admitted. Paragraph 100.1(1) above is repeated.


         (3)        The allegation at point (ii) is denied. Paragraph 105 above is repeated.


   106.4. As   to   paragraph     105.12    (relating   to   the   alleged   Fourth   Corruption
         Representation):


         (1)        As to point (i), paragraphs 105.9 to 105.11 have been addressed above.


         (2)        Point (ii) is denied.


                    (a)   Paragraphs 39 to 49 have been addressed above.


                    (b)   As pleaded in paragraph 33.6(2)(c) above, the fragility of Rio
                          Tinto’s title was well known. The BSGR group merely, and
                          legitimately, sought to position itself as the frontrunner to inherit
                          whatever Rio Tinto might lose.


                    (c)   In any event, even if those persons had lobbied for the revocation
                          of the Rio Tinto Concessions, that would not make the Fourth
                          Corruption Representation false. In the context of the FCPA
                          Interview, that representation did not include an attempt to
                          persuade the GoG to take a lawful step.


         (3)        As to point (iii), the alleged Touré Intercessions have been addressed
                    above. Paragraph 103 above is repeated. The alleged First, Second and
                    Fifth Intercessions are not alleged to have related to Rio Tinto, and this


                                               85
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 87 of 119



                    allegation is accordingly denied in respect of those Intercessions in any
                    event.


           (4)      Accordingly, it is denied that the Fourth Corruption Representation was
                    false, save that this is not admitted to the extent that the allegations at
                    point (iii) are not admitted.


107. As to paragraph 105.13 (the alleged Fifth Corruption Representation), paragraph 106
     above is repeated, making changes where necessary and appropriate.


108. As to paragraph 105.14 (the alleged Sixth Corruption Representation):


     108.1. As to point (i), the alleged promises and payments referred to have been
           addressed above. Insofar as they occurred, it is not admitted that they were
           authorised by Mr Steinmetz (save that Mr Avidan, and not Mr Steinmetz,
           authorised the payments for Mr Thiam’s flights).


     108.2. As to point (ii), it is admitted that BSGR Guernsey was introduced into the
           corporate structure in 2009 and was BSGR ProjectCo’s direct parent company.
           The payments to Mme Touré and of US$5 million to Mr Thiam are denied and
           accordingly so too is their alleged authorisation by BSGR Guernsey. As for the
           payments of Mr Thiam’s flights, paragraph 55.7 above is repeated. These were
           authorised by Mr Avidan, and the payments were approved and requested to be
           made by BSGR Guernsey on that basis by Mr Tchelet. Their alleged
           authorisation by BSGR Guernsey is otherwise not admitted.


     108.3. Save that it is admitted that the payments of flight expenses related to the
           business of BSGR Guernsey or its subsidiaries (but not the JVA/SHA), point (iii)
           is denied. These payments have been addressed at paragraph 50, 54 and 55
           above. It is denied (if it is alleged) that this renders the payments illegitimate or
           the Sixth Corruption Representation false.


     108.4. In the premises, it is denied that the Sixth Corruption Representation was false
           save that this is not admitted to the extent that non-admissions are made in
           respect of the alleged payments and promises to Mme Touré referred to in point

                                              86
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 88 of 119



           (i) and the alleged authorisation thereof.


109. As to paragraph 105.15 (the alleged Seventh Corruption Representation):


     109.1. As to point (i), the alleged promises and payments have been addressed above.
           Accordingly:


           (1)      Point (i) is denied in respect of promises or payments to Mr Thiam. The
                    payments admitted to have been made to him did not render the
                    Seventh Corruption Representation false.


           (2)      Point (i) is denied in respect of promises or payments to Mme Touré
                    that are denied above as having been made or authorised by the BSGR
                    Group, and otherwise not admitted.


     109.2. Point (ii) is addressed to Mr Clark and Mr Tchelet does not plead to it, save that
           it is denied that Mr Clark knew or had reason to believe any matter was false
           that was not in fact false.


     109.3. Accordingly, it is denied that the Seventh Corruption Representation was false,
           save that this is not admitted to the extent that non-admissions are made in
           respect of the alleged payments and promises to Mme Touré referred to in point
           (i) and the alleged authorisation thereof.


110. As to paragraph 105.16:


     110.1. As to points (i) to (iii), paragraph 109 above is repeated, making changes where
           necessary and appropriate.


     110.2. Further as to points (ii) and (iii), it is denied that any bribery of Mr Thiam took
           place, or was authorised to take place, or that he was given any payments
           (improper or otherwise) to confirm and extend the Mining Licences. The
           allegations of bribery with regard to Mme Touré, and of intercessions on behalf
           of the BSGR Group, are addressed (and not admitted or denied) above.



                                              87
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 89 of 119



     110.3. Accordingly, it is denied that the Eighth Corruption Representation was false,
             save that this is not admitted to the extent that non-admissions are made in
             respect of the alleged payments and promises and bribes to Mme Touré and the
             authorisation thereof, and her alleged intercession on behalf of the BSGR Group.


I2   Alleged falsity of the First to Third Consultancy Representations


111. Paragraph 106 is denied. The specific allegations in the sub-paragraphs are addressed
     below. None of those allegations demonstrates that the alleged First to Third
     Consultancy Representations were false. In particular, none of those matters disclose
     that:


     111.1. There was an undisclosed consultant, representative, agent, broker, intermediary
             or member of the local advisory team who was (or had been) retained by the
             BSG Group in connection with the “Simandou Project” or “Project Hill”.


     111.2. The BSG Group had used an intermediary to interact with the GoG in relation to
             the group’s efforts to obtain the Mining Licences; or


     111.3. The BSG Group had not “generally” only used technical consultants in Guinea
             who provided skills that the BSG Group needed to explore and develop their
             properties.


                       PARTICULARS IN RELATION TO MR CILINS


112. As to paragraph 106.1:


     112.1. It is denied that Mr Cilins acted as a consultant, representative, agent and/or
             intermediary or was a member of the local advisory team retained by BSGR
             and/or BSGR ProjectCo (whether directly or indirectly). His role in assisting the
             BSGR Group was limited, as set out above.


     112.2. Even if (which is denied) the limited role Mr Cilins in fact played entailed that he
             acted in one of the alleged capacities, that would not render any of the alleged
             First to Third Consultancy Representations false. None of those alleged


                                               88
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 90 of 119



           Representations involved a representation that no persons had acted for the
           BSGR Group in such a capacity simpliciter.


     112.3. In any event, if (which is denied) Mr Cilins acted in any of the alleged capacities,
           he did not do so at the times of the Questionnaires, which are the relevant times
           for the purposes of the first part of the First Consultancy Representation (i.e. the
           representation alleged at paragraph 70.3 up to the semi colon and addressed
           above).


     112.4. Save in relation to paragraph 106.1(c), where matters are admitted or not
           admitted in relation to paragraphs 106(1)(a) to (m), it is denied that those matters
           are sufficient to demonstrate the allegation in the opening paragraph.


113. Paragraph 106.1(a) is not admitted.


114. Mr Tchelet pleads to paragraph 106.1(b) on the basis of information from Mr Struik:


     114.1. It is admitted that Mr Struik and Mr Oron (on behalf of BSGR) were introduced
           to Mr IS Touré through Mr Cilins in 2005 (albeit separately).


     114.2. It is admitted that Mr Struik (on behalf of BSGR) was introduced to Mr Bah by
           Mr Cilins, but this occurred early in 2006. Mr Oron was not with him at the time
           (and it is not admitted if Mr Cilins introduced Mr Oron to Mr Bah at any time).
           This paragraph is otherwise denied. The research at the CPDM was conducted
           by Mr Struik. Paragraph 34.4 above is repeated.


115. Paragraph 106.1(c) is not admitted. Paragraph 100.1(1) above is repeated.


116. As to paragraph 106.1(d), insofar as the Claimants allege that any meetings took place
     other than those particularised at paragraphs 38 to 43, the allegation is embarrassing
     for want of particularity and Mr Tchelet is unable to plead to it. No admissions are
     made in relation thereto. As to the meetings actually particularised, paragraphs 34 to
     36 above are repeated.


117. Paragraph 106.1(e) is denied. Mr Noy and Mr Cilins’ role was limited to procuring

                                              89
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 91 of 119



     local legal advice and organising the logistics of the negotiations. Paragraph 44.9
     above is repeated.


118. As to paragraphs 106.1(f) and 106.1(g):


     118.1. It is admitted that Mr Cilins translated for and assisted Mr Struik from time to
           time prior to the arrival of Mr Avidan (and continued to perform a similar role
           for a short period after Mr Avidan’s arrival). Paragraph 37.2 above is repeated.


     118.2. It is denied that Mr Cilins was “intimately connected with all of BSGR and BSGR
           ProjectCo’s activities” simply because he had translated for Mr Struik from time to
           time.


     118.3. To the extent that it is alleged Mr Cilins was “intimately connected” with those
           activities for a reason other than translation, paragraph 106.1(f) is embarrassing
           for want of particularity and Mr Tchelet is unable to plead to it.


     118.4. Save as set out above, paragraphs 106.1(f) and 106.1(g) are denied.


119. As to paragraph 106.1(h):


     119.1. Paragraph 45.1 above is repeated.


     119.2. The allegation that Mr Cilins received “other consultancy fees … and was
           reimbursed for his expenses” in the form of “part of the US$250,000 paid … in May
           2006” is denied. Mr Tchelet understands from Mr Struik that the US$250,000 was
           part of a milestone and reward payment due to Pentler, not Mr Cilins personally,
           under the BSGR-Pentler Milestone Agreement. In any event, that payment did
           not relate to any work performed in connection with the grant of the Mining
           Licences or the Simandou project, but to the BSGR Group’s introduction to
           Guinea generally. Paragraph 44.11 above is repeated.


     119.3. Paragraph 106.1(h) is otherwise embarrassing for want of particularity. Pending
           proper particulars, it is denied.



                                               90
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 92 of 119



120. Paragraph 106.1(i) is admitted. Mr Tchelet understands from Mr Struik that it took
     some time for the BSGR Group to open its own bank account in Guinea. Mr Cilins
     made his bank account available on a temporary basis so that the BSGR Group had
     access to a local bank account.


121. Paragraph 106.1(j) is denied. According to Mr Struik and Mr Avidan, Mr Cilins ceased
     providing assistance to the BSGR Group in Guinea in 2006, shortly after Mr Avidan’s
     arrival.


122. As to paragraph 106.1(k):


     122.1. It is admitted that Mr Cilins was a shareholder of Pentler and that the Pentler
           SPA contained the terms quoted by the Claimants. Mr Tchelet understands from
           Mr Struik that, following the conclusion of the Pentler SPA, Pentler did
           thereafter advise the BSGR Group on various opportunities in African countries
           (including in relation to, among other things, iron ore, gold and base metals).


     122.2. It is denied that Mr Cilins acted after 2006 for the BSGR Group or BSGR
           ProjectCo in relation to the Simandou project or in Guinea.


123. As to paragraphs 106.1(l) and (m), paragraph 93 above is repeated. These events,
     insofar as they occurred as alleged, took place long after the entry into the JVA and
     SHA, and do not demonstrate that Mr Cilins had any role for or in connection with the
     BSGR Group prior to or at the time thereof.


                      PARTICULARS IN RELATION TO PENTLER


124. Paragraph 106.2 is denied. The matters relied on by the Claimants in the sub-
     paragraphs are addressed below. Paragraphs 112.2 and 112.3 above are repeated,
     making modifications as necessary and appropriate.


125. As to paragraph 106.2(a):


     125.1. Paragraph 34.5 above is repeated.



                                             91
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 93 of 119



     125.2. It is denied that Pentler was or was intended to be the corporate vehicle used by
           the Pentler Principals to “represent and act for BSGR and (later) BSGR ProjectCo”.
           The purpose of that company at the time of its establishment was to conduct the
           Pentler Principals’ Guinean affairs. Following Mr Avidan’s arrival in Guinea in
           2006 and the consequent cessation of Mr Cilins’ limited role as described above,
           those affairs did not include those of the BSGR Group (save to the extent that,
           passively, Pentler stood to benefit from certain of the BSGR Group’s exploits
           pursuant to the BSGR-Pentler Milestone Agreement and Pentler SPA).


126. As to paragraph 106.2(b):


     126.1. It is admitted that the Pentler Principals were all shareholders of Pentler from
           about February 2006.


     126.2. Paragraph 106.2(b) is otherwise denied. There is no basis for attributing all of the
           acts of a company’s shareholders to the company (and none is pleaded).


127. Save that the date on which the BSGR-Pentler Services Agreement was entered into is
     not admitted, paragraph 106.2(c) is admitted.


128. As to paragraph 106.2(d), paragraph 44.3 above is repeated. As to the BSGR Group’s
     position and hopes as regards SB1 and SB2, paragraph 33.6(2)(c) above is repeated.


129. As to paragraph 106.2(e):


     129.1. Paragraphs 44.4 to 44.6 above are repeated.


     129.2. As to the first sentence, it is denied that Pentler’s entry into the Pentler-Bah and
           Pentler-Daou Agreements and the Touré MoU constituted compliance with any
           obligation under the BSGR-Pentler Milestone Agreement, or that this was
           Pentler’s purpose in entering into them. It is further denied that by those
           agreements Pentler obtained “the assistance and services” of Mr Bah, Mr IS Touré,
           Mr Daou and Mme Touré for the benefit of “BSGR and BSGR ProjectCo”. Pentler
           had a relationship with those persons. To the best of Mr Tchelet’s knowledge,
           the BSGR Group did not (save for the employment relationship between Mr IS

                                              92
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 94 of 119



           Touré and BSGR ProjectCo).


     129.3. The second sentence is denied. Paragraph 44.7 above is repeated.


130. As to paragraph 106.2(f):


     130.1. The first sentence is embarrassing for want of particularity. Pending proper
           particulars, it is denied.


     130.2. The second sentence is admitted. Mr Tchelet was told by Mr Oron at the time
           that this payment related to costs and expenses incurred by Pentler and its
           Principals in relation to the establishment of the BSGR Group’s Guinea office. Mr
           Tchelet understands from Mr Avidan that Mr Cilins was not doing any work for
           the BSGR Group in Guinea in May 2007.


131. As to paragraph 106.2(g), the first sentence is admitted. The second sentence is denied.
     There is no basis for the alleged inference. BSGR Steel was obliged to pay the
     additional US$8 million regardless of what Pentler did in the meantime. This
     provision appears to have been intended to tie the level of Pentler’s remuneration to
     the success enjoyed by the BSGR Group, following its introduction to Guinea by
     Pentler.


                   PARTICULARS IN RELATION TO MR BOUTROS


132. Paragraph 106.3 is denied. The matters relied on by the Claimants in the sub-
     paragraphs are addressed below.


133. Save that the agreement of LMS was actual and not purported, and save that the date
     it was entered into is not admitted, paragraph 106.3(a) is admitted. Paragraph 29.3(3)
     above is repeated. Mr Tchelet will refer to the contract at trial for its full terms,
     meaning and effect.


134. Paragraph 106.3(b) is admitted.


135. As to paragraph 106.3(c), paragraphs 31, 57 and 58 have been addressed above and


                                             93
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 95 of 119



     paragraphs 29, 50 and 51 above are repeated by way of response. Payment 7 was made
     in response to an invoice which contained a genuine demand from a known supplier
     for equipment that was needed, ordered and in due course delivered. It was not used
     by the BSGR Group to pay US$998,000 to Mme Touré.


136. As to paragraph 106.3(d):


     136.1. The first sentence is admitted.


     136.2. As to the second sentence, the opening words (up to the colon) are denied. There
           is no basis for this allegation or inference. Apart from Payment 7, which has been
           dealt with above, the Claimants do not identify to whom these alleged bribes
           were paid or for what purpose. Mr Tchelet understands from Mr Avidan that
           these payments were made in respect of legitimate business transactions. Points
           (i) to (viii) are addressed below.


     136.3. As to point (i), Payment 7 has been addressed above. It was not paid as a bribe.


     136.4. As to point (ii), the amount of the payments is admitted. The fact that some
           payments were made for round numbers does not mean or indicate that they
           were bribes. The payments were made on a frequent but irregular basis in a
           variety of sums, and each is supported by one or more invoices which contains a
           breakdown of the goods and services provided.


     136.5. Point (iii) is embarrassing for want of particularity. The payments and invoices
           referred to are not identified. In any event, the final sentence from the previous
           sub-paragraph is repeated.


     136.6. As to points (iv) and (v), Mr Tchelet understood from Mr Avidan that from time
           to time a payment would need to be made urgently and/or in advance of the
           corresponding invoice having been rendered (see further at paragraph 50.5(4)(d)
           above). Whether to seek such a payment on an urgent basis was a judgment
           made from case to case by Mr Avidan, based on the circumstances. Where the
           corresponding invoice was not provided in advance, in every case it was
           provided by LMS thereafter, detailing what the payment was for.

                                                94
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 96 of 119



     136.7. Point (vi) is admitted in respect of the Payments identified in footnote 10. This
           occurred because the ‘consulting’ code was sometimes used inappropriately by
           staff in Guernsey (as a general catch-all). The re-distribution of these payments
           to other (more appropriate) codes reflected nothing more than the correction of
           clerical and bookkeeping errors. Any allegation intended to be made (by the
           words “at least”) in relation to other unspecified invoices is embarrassing for
           want of particularity and Mr Tchelet is unable to plead to it.


     136.8. As to point (vii), the email statement alleged is admitted in respect of Payment 3
           only. It was not made in respect of Payment 4 (although in principle the same
           instruction would have applied). Mr Tchelet’s account of this email is set out at
           paragraph 153.6(5)(a) below.


     136.9. As to point (viii), it is admitted that a copy of email correspondence between Mr
           Tchelet and Helen Nicolle dated 20 and 21 April 2009 contains the manuscript
           note: “Remove Ghassan Boutros’ name from Guinea Spreadsheet”. Mr Tchelet’s
           account of this note is set out at paragraph 153.6(5)(b) below.


137. Paragraph 106.3(e) is denied. Paragraphs 132 to 136 above are repeated.


                     PARTICULARS IN RELATION TO MR IS TOURÉ


138. As to paragraph 106.4:


     138.1. It is admitted that Mr IS Touré is Mme Touré’s half-brother and was related to
           her by blood.


     138.2. It is denied that Mr IS Touré was therefore related to President Conté by
           marriage or otherwise. Mme Touré was not married to the President.


                               PARTICULARS: GENERAL


139. Paragraph 106.5 largely repeats allegations made elsewhere in the Particulars of Claim
     in relation to Mr Cilins (in particular, paragraph 106.1). Paragraphs 112 to 123 above
     are repeated.


                                             95
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 97 of 119



140. Paragraph 106.6 essentially repeats allegations made elsewhere in the Particulars of
     Claim in relation to Pentler (in particular, paragraph 106.2). Paragraphs 124 to 131
     above are repeated.


141. Paragraph 106.7 essentially repeats allegations made elsewhere in the Particulars of
     Claim in relation to Mr Boutros (in particular, paragraph 106.3). Paragraphs 132 to 137
     above are repeated.


142. Paragraph 106.8 essentially repeats allegations made elsewhere in the Particulars of
     Claim in relation to Mr Thiam (in particular, paragraph 62). Paragraph 55 above is
     repeated.


143. In the premises, paragraphs 106.9 and 106.10 are denied.


I3   Alleged falsity of the so-called Fourth Consultancy Representation


144. As to paragraphs 107:


     144.1. It is denied that the Fourth Consultancy Representation was made. Paragraph 80
           above is repeated.


     144.2. Without prejudice to the foregoing, save that Pentler was not owned by Mme
           Touré, paragraph 107.1 is admitted.


     144.3. Paragraph 107.2 is denied.


           (1)     Mme Touré was not a shareholder in Pentler.


           (2)     As to the first sentence, the purpose of the Pentler SPA was for BSGR
                   Group to re-acquire the 17.65% of BSGR BVI then owned by Pentler.
                   The payments made thereunder were in consideration of the sale of the
                   shares.


           (3)     As to the second sentence:




                                            96
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 98 of 119



                    (a)   In relation to point (i), none of the Pentler Principals were
                          working or engaged at that time to work (as consultants or
                          otherwise) for the BSGR Group in relation to the Simandou
                          project (and paragraph 122 above is repeated). The agreement did
                          not and did not purport to secure Mme Touré’s services as a
                          consultant for any period.


                    (b)   In relation to point (ii), paragraph 131 above is repeated.


I4   Mr Steinmetz allegedly knew that the representations were false or acted recklessly


145. Paragraph 108 is addressed to Mr Steinmetz and relates to his alleged knowledge. Mr
     Tchelet therefore does not plead to it.


I5   Mr Cramer allegedly knew that the representations were false or acted recklessly


146. Paragraph 109 is addressed to Mr Cramer and relates to his alleged knowledge. Mr
     Tchelet therefore does not plead to it.


I6   Mr Struik allegedly knew that the representations were false or acted recklessly


147. Paragraph 110 is addressed to Mr Struik and relates to his alleged knowledge. Mr
     Tchelet therefore does not plead to it.


I7   Mr Avidan allegedly knew that the representations were false or acted recklessly

148. Paragraph 111 is addressed to Mr Avidan and relates to his alleged knowledge. Mr
     Tchelet therefore does not plead to it.


I8   Mr Tchelet allegedly knew that the representations were false or acted recklessly


149. As to paragraph 112:


     149.1. It is denied that Mr Tchelet made “each of the Corruption and Consultancy
           Representations”. The Claimants have failed to state a case that Mr Tchelet did in
           fact make each of those representations.

                                               97
 Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 99 of 119



     149.2. The Claimants have in fact only alleged that Mr Tchelet made six of the 18
           representations alleged to have been made by the Defendants. Mr Tchelet has
           pleaded to the alleged making of each of those representations above.


     149.3. In any event, it is denied that Mr Tchelet made any representation knowing it to
           be false or reckless as to its truth.


     149.4. It is noted that the Claimants have not sought to plead that Mr Tchelet was
           aware of all of the facts and matters which are alleged to have made the alleged
           representations false, but instead only seek to rely on the matters pleaded in the
           sub-paragraphs to paragraph 112 in relation to his alleged knowledge.


     149.5. Save as set out above, paragraph 112 is denied.


150. As to paragraph 112.1:


     150.1. Paragraph 22 above is repeated.


     150.2. The first sentence is denied.


     150.3. As to the second sentence:


           (1)      The allegation that Mr Tchelet was “closely involved with all financial
                    decisions   relating    to     the   BSGR   Group’s   Guinea   operations”   is
                    embarrassingly vague. Mr Tchelet’s role in relation to the approval of
                    payments related to the BSGR Group’s Guinea operations (both before
                    and after the departure of Mr Oron) is set out in paragraphs 150.5 and
                    150.6 below.


           (2)      It is denied that Mr Tchelet was involved with “all” financial decisions,
                    or that he was “closely involved” with such decisions in the sense of
                    having detailed knowledge of the need or basis for payments from an
                    operational standpoint, or exercising judgment about payments on that
                    basis.



                                                   98
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 100 of 119



     150.4. Further, Mr Tchelet had substantial other responsibilities within the BSGR
           Group that did not relate to Guinea, and his focus shifted over time. His roles in
           the BSGR Group did not make him privy to everything that had happened or
           was happening in Guinea. Until 2008 he was based in South Africa. Thereafter he
           was based in Israel. He only visited Guinea on seven occasions in the relevant
           period, which visits took place between July 2008 and June 2010. On each
           occasion his visit was limited to Conakry.


     150.5. Before Mr Oron departed from the BSGR Group, Mr Tchelet’s role included
           receiving and reviewing payment requests. Those individuals who were
           working for the BSGR Group in Guinea were best placed to advise Mr Tchelet
           about the purpose of a particular payment and the identity of the recipient
           (verified, where available, against the underlying documentation). Mr Tchelet
           relied on the information provided to him by those who were actually in Guinea.
           If he was satisfied that the payment should be approved on the basis of that
           information, he would go to Mr Oron for authorisation. The final decision was
           Mr Oron’s.


     150.6. After Mr Oron’s departure, Mr Tchelet still received and reviewed payment
           requests on the basis of the information provided to him by those in Guinea. If
           he was satisfied that the payment should be approved on the basis of that
           information, Mr Tchelet would approve the payment. In cases where this was
           not already apparent, Mr Tchelet would then need to seek confirmation that the
           payment had been authorised by somebody with the power to do so. Subject to
           that, Mr Tchelet would then instruct someone in the Group’s head office in
           Guernsey, usually Mr Clark, to execute the payment.


151. As to paragraph 112.2, paragraph 22.4 above is repeated.


152. Paragraph 112.3 is admitted. However, while Mr Tchelet was aware of the intended
     transfer of a 17.65% shareholding in BSGR BVI to a company called Pentler, the
     decision to transfer this interest to Pentler was Mr Oron’s. Mr Tchelet was not
     otherwise privy to it or the reasons for it, save as set out in paragraph 44.3(3) above.




                                              99
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 101 of 119



153. As to paragraph 112.4:


     153.1. It is admitted that Mr Tchelet was involved in approving (but not authorising)
           the payments alleged at points (i) and (ii), as set out further below. It is denied
           that they were “consultancy payments”. Any allegation that Mr Tchelet was
           involved in approving other “consultancy payments” in 2006 is embarrassing for
           want of particularity and he is unable to plead to it. No admissions are made.


     153.2. As to the payments referred to at point (i), it is admitted that these were
           described in invoices from CW France and FMA International Trading as set out
           in inverted commas in that paragraph, and that Mr Tchelet was involved in
           approving them. It is denied that they were payments in respect of “consultancy
           fees”. Paragraph 44.9 above is repeated as to what Mr Tchelet knew about the
           basis for those payments.


     153.3. As to the payment referred to at point (ii), the payment was authorised by Mr
           Oron, but Mr Tchelet was involved in the process of approving and executing it.
           It is admitted that Mr Oron told Mr Tchelet (in an email) that the payment was
           for Mr Cilins’ “services and success fees”. Paragraphs 44.11 and 119.2 above are
           repeated.


     153.4. As to paragraph 112.5:


           (1)     It is admitted that on 11 May 2006 Mr Tchelet was sent the email
                   referred to by the Claimants. The first sentence is admitted as
                   containing a broad and partial summary of that email.


           (2)     It is denied (if it is alleged) that Mr Tchelet knew (or believed) that “the
                   Lady” was Mme Touré. In any event, the reference to “the Lady” and the
                   telephone conversation between her and Mr Cilins patently did not
                   relate to the Simandou project.


           (3)     The second sentence is admitted. Mr Tchelet’s understanding at the
                   time was that this was a success fee referable to both iron ore and
                   bauxite. That understanding was based on what he had been told by Mr

                                            100
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 102 of 119



                  Oron, namely that it was a payment in respect of the BSGR Group’s
                  introduction to Guinea generally. He now understands from Mr Struik
                  that this was part payment of a milestone due to Pentler under the
                  BSGR-Pentler Milestone Agreement. Paragraphs 44.11 and 119.2 above
                  are repeated.


    153.5. As to paragraph 112.6:


         (1)      As to the first sentence, it is admitted that Mr Tchelet gave instructions
                  for the payment of each of the so-called Boutros Payments. As to the
                  allegation that he did so with knowledge of the facts pleaded at
                  paragraph 106.3(d), paragraph 136 above is repeated. Further (as to Mr
                  Tchelet’s knowledge of the particular points made in paragraph
                  106.3(d)):


                  (a)   As to point (i), Mr Tchelet believed, and still believes, that
                        Payment 7 was a legitimate payment in respect of the purchase of
                        earthmoving machinery.

                  (b)   As to point (ii), it is admitted that Mr Tchelet’s knew of the figures
                        involved in these payments.

                  (c)   As to point (iii), it is admitted that Mr Tchelet was aware of the
                        contents of the relevant invoices (so far as they were provided to
                        him).

                  (d)   As to points (iv) and (v), it is admitted that Mr Tchelet knew
                        payments were, from time to time, made urgently and in advance
                        of receipt of the underlying documentation.

                  (e)   As to point (vi), it is denied that Mr Tchelet was aware of these
                        manuscript notes at the relevant time. He was not. However, it is
                        admitted that these notes reflect his instructions.

                  (f)   As to point (vii), it is admitted that Mr Tchelet knew about this
                        email (he wrote it).


                                           101
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 103 of 119



                  (g)   As to point (viii), it is admitted that Mr Tchelet knew about these
                        instructions (they were his instructions).


         (2)      The second sentence is denied. The alleged inference is not supported
                  by any of the matters relied on (whether alone or in combination). In
                  any event, Mr Tchelet’s knowledge of Mr Boutros was as set out in
                  paragraph 29.1 above. His knowledge of the purpose of any particular
                  payment was limited to whatever was narrated in the relevant invoice
                  and such further information (if any) as was provided by the local
                  management team in Guinea. There was never any indication that the
                  monies were to be used to pay bribes.


    153.6. As to paragraph 112.7:


         (1)      The opening sentence is denied, for the reasons set out below.


         (2)      It is admitted that Mr Tchelet sent the 2009 Tchelet Emails and issued
                  the alleged instructions, save that it is not admitted that the list of
                  invoices referred to in paragraph 112.7(a) included a reference to Mr
                  Boutros. He will refer to these emails at trial for their full terms,
                  meaning and effect.


         (3)      By way of background, it is noted that the Claimants rely on a series of
                  communications between Mr Tchelet and Helen Nicolle, an accountant
                  employed in the Guernsey head office who reported to Mr Clark, in
                  which Mr Tchelet instructed Ms Nicolle not to send certain information
                  to Tatiana Rakitina, an accountant employed in the local Guinea office
                  who reported to Mr Avidan. Ms Nicolle was the accounting officer
                  responsible for the Guernsey accounts. Ms Rakitina was the accounting
                  officer responsible for BSGR ProjectCo’s accounts. Although Mr Tchelet
                  would often give instructions or advice to both of them – as he was the
                  more senior financial officer within the group structure – they did not
                  work under him in the sense that he was their manager. In Mr Tchelet’s
                  experience, it was often necessary to provide such instruction and


                                           102
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 104 of 119



               advice to Ms Nicolle, in order to ensure that she adhered to proper
               bookkeeping practice.


        (4)    As to paragraph 112.7(a):


               (a)   This email chain of 9-10 March 2009 relates to two separate
                     matters. The first is that Ms Nicolle would from time to time
                     incorrectly attribute liabilities to the individual concerned (such as
                     Mr Boutros) rather than the corporate entity to which the liability
                     was in fact owed (such as Mr Boutros’ company, LMS). This
                     represented an error, and Mr Tchelet was simply advising her of
                     it, so that she would not do it again in future.


               (b)   The second matter is that Ms Nicolle would from time to time
                     send the details of payments made from Guernsey in respect of
                     the Guinea project to Ms Rakitina, even though Ms Nicolle was
                     responsible for the Guernsey accounts and there was no reason for
                     Ms Rakitina to be sent that information. Sending the information
                     to Ms Rakitina, who was responsible only for BSGR ProjectCo’s
                     accounts, introduced the risk (which often eventuated) that Ms
                     Rakitina would duplicate that information in those accounts. This
                     duplication represented an error which Mr Tchelet or auditors
                     would need to correct in due course. Mr Tchelet was seeking to
                     ensure such errors were not repeated.


        (5)    As to paragraph 112.7(b):


               (a)   The email of 5 April 2009 reiterates the second point that Mr
                     Tchelet had made to Ms Nicolle on 10 March 2009. Although
                     certain payments may have been made in respect of the Guinea
                     project, they were made from Guernsey and therefore had to
                     “remain in Gsy” (i.e. be accounted for in the Guernsey accounts,
                     not in BSGR ProjectCo’s accounts).


               (b)   The email of 20 April 2009 contains the manuscript note: “Remove

                                        103
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 105 of 119



                     Ghassan Boutros’ name from Guinea spreadsheet”. Mr Tchelet
                     understands this to be a note made by Ms Nicolle (or possibly by
                     another accountant employed in the Guernsey office). It reflects an
                     instruction which he had given Ms Nicolle. As explained in
                     paragraph 153.6(4)(a) above, this was an instance where Ms
                     Nicolle had referred to Mr Boutros by name when she should
                     have referred to the relevant corporate entity instead.


        (6)    As to paragraph 112.7(c), the email of 21 April 2009 related to a costs
               report for Guinea that was to be presented to the BSGR board. The
               payment of US$4 million to Pentler pursuant to the Pentler SPA was a
               capital expenditure in relation to the purchase of shares, not a cost in
               relation to the Guinea project itself, and therefore was not a matter
               which should have been included in a report on those costs.


        (7)    As to paragraph 112.7(d), in the email of 26 April 2009 Mr Tchelet was
               essentially reiterating the points that he had previously made to Ms
               Nicolle: (i) not to include the names of individuals in the accounts; and
               (ii) not to send the details of any payments made to Pentler to Ms
               Rakitina without speaking to him first. That was only because it was
               likely that such payments did not fall to be accounted for in BSGR
               ProjectCo’s accounts.


        (8)    As to paragraph 112.7(e):


               (a)   The first sentence is admitted.


               (b)   The second sentence is not admitted. Paragraph 50 above is
                     repeated. So far as Mr Tchelet knew, the LMS invoice was
                     rendered by a known supplier of the project in respect of a
                     legitimate demand for payment. Mr Tchelet had no knowledge of
                     any subsequent transaction between LMS and “Matilda” or
                     Matinda.


               (c)   As to the third sentence, Mr Tchelet emphasised the banking

                                        104
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 106 of 119



                        details in the 17 August 2009 email to ensure that Ms Nicolle used
                        the correct ones. The banking details often changed and unless so
                        advised Ms Nicolle was likely to use whatever details were
                        already loaded into the system. He was seeking to avoid the
                        payment being made, incorrectly, to the wrong account.


         (9)      Paragraph 112.7(f) is denied. To the best of Mr Tchelet’s knowledge and
                  belief, Mr Boutros/LMS was a supplier of the project, and the so-called
                  Boutros Payments were legitimate payments for the BSGR Group’s
                  business purposes. He did not know or believe the matters alleged at
                  points (i) and (ii) (the truth of which has been addressed separately
                  above). He therefore did not send the 2009 Tchelet Emails because of
                  this alleged knowledge, or to conceal the nature of the payments that
                  had been made, which he believed to be legitimate. Rather, he sent them
                  for the reasons set out above.


    153.7. Save as set out in paragraphs 65 and 66 above (which are repeated herein),
         paragraph 112.8 is denied.


    153.8. As to paragraph 112.9:


         (1)      It is admitted that Mr Tchelet sent the 10 May 2010 Email. He will refer
                  to it at trial for its full terms, meaning and effect.


         (2)      The references to the contents of the email and “other steps that were
                  taken” are embarrassingly vague, and Mr Tchelet is unable to plead to
                  them. Pending proper particulars, they are denied.


         (3)      It is denied that Mr Tchelet negotiated the settlement with Pentler. He
                  understood it to have been negotiated by Mr Steinmetz. Mr Tchelet’s
                  role was limiting to approving payment of the amount due pursuant to
                  that settlement.


         (4)      It is not admitted whether, or to what extent, the settlement with Pentler
                  was being negotiated at the same time as the JVA and SHA. It is

                                             105
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 107 of 119



                  admitted on the basis of Mr Steinmetz’s evidence in the Arbitration and
                  his Defence that it was being negotiated afterward, in May 2010.


    153.9. Paragraph 112.10 is admitted. So far as Mr Tchelet knew, these payments were
         due to Pentler (as was in fact the case). Further, Mr Tchelet’s understanding
         throughout was that Pentler had introduced the BSGR Group to Guinea and
         provided logistical and administrative assistance on the ground prior to and
         shortly after the arrival of Mr Avidan. In any event, the approval of these
         payments occurred after the JVA and SHA were entered into. The relevance of
         this paragraph is accordingly not understood.


    153.10. As to paragraph 112.11:


    153.11. The first sentence is admitted. Paragraph 55.7 above is repeated.


    153.12. The second sentence is denied.


         (1)      Mr Tchelet did not know or believe that Mr Thiam was acting as a
                  consultant or intermediary for BSGR or BSGR ProjectCo, or that any
                  payments were being made to him (or for his benefit) as a result.


         (2)      Mr Tchelet believed that the payments were legitimate reimbursements
                  for flight costs. He knew that Mr Thiam was the Guinean Minister for
                  Mines. He understood him to be acting as such throughout. He did not
                  know why Mr Thiam’s presence was desired at certain meetings. That
                  was a matter for Mr Avidan.


    153.13. As to paragraph 112.12:


         (1)      It is admitted that Mr Tchelet approved (but did not authorise) the
                  payment of US$5 million to CCS. The payment was authorised by the
                  board of BSGR.


         (2)      It is denied that Mr Tchelet “knew that the said payment was ultimately for
                  Thiam’s beneft”. Paragraph 55.13 above is repeated. So far as Mr Tchelet

                                           106
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 108 of 119



                      knew, the payment was made to a legitimate company for a legitimate
                      purpose.


       153.14. Save that it is denied (if alleged) that the payments were made other than
                between January and July 2006, paragraph 112.13 is admitted. Mr Tchelet’s
                understanding based on what he had been told by Mr Oron was that the
                US$10,000 per month stipend was paid in respect of the logistical and
                administrative assistance Mr Cilins provided prior to the arrival of Mr
                Avidan. Paragraph 45.1 above is repeated. So far as Mr Tchelet knew, the
                stipend was not paid in connection with the Simandou project.


154. Paragraph 112.14 is admitted save that it is denied that Pentler was owned by Mme
       Touré, or that Mr Tchelet knew or believed it to be. It was not. Paragraphs 44.6 to 44.7
       and 80 above are repeated.


I9     Mr Clark allegedly knew that the representations were false or acted recklessly

155. Paragraph 113 is addressed to Mr Clark and relates to his alleged knowledge. Mr
       Tchelet therefore does not plead to it.


I10    Nysco and Balda allegedly knew that the representations were false or acted
       recklessly


156. Paragraphs 114 and 115 are addressed to Nysco and Balda and relate to their alleged
       knowledge. Mr Tchelet therefore does not plead to them.


I11    Inducement and reliance

157.   Paragraph 116 and its sub-paragraphs are denied for the reasons set out below. In
       particular, it is denied that Mr Tchelet “knew” of those matters alleged in paragraphs
       116.1 and 116.2. Paragraph 82.2 above is repeated. In all the circumstances, it is to be
       inferred that the Claimants (i) did not rely on the representations Mr Tchelet is alleged
       (or admits or avers) to have made, whether in entering into the JVA and SHA or
       making any of the alleged payments in connection therewith; and/or (ii) would have
       entered into the JVA and SHA and made those payments even if those representations
       had not been made. Pending disclosure, inspection and/or the provision of further

                                                 107
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 109 of 119



     information, Mr Tchelet relies on the facts and matters set out at paragraphs 158 to 163
     below.


158. Since long before and at the time of the negotiation of and entry into the JVA and
     SHA, Vale was desperate to acquire an interest in iron ore in Simandou, and eliminate
     the major “threat” it perceived of a competitor gaining and exploiting such an interest
     instead.


     158.1. In an internal report dated 14 September 2009, Mr Etchart (Vale’s General
          Manager for Exploration in Africa) stated that an interest in Simandou was the
          company’s “highest priority opportunity” for iron ore outside of Brazil.


     158.2. In a presentation titled ‘Project Venezia’, prepared by Vale personnel in 2008 or
          2009, Simandou is described as a “major Iron Ore threat for VALE in the world”.


     158.3. In an email from João Mendes (Vale’s Director of Iron Ore Business
          Development) (“Mr Mendes”) to Mr Etchart dated 9 February 2010, Mr Mendes
          referred to a channel which Mr Etchart had opened up with Mr Struik as
          presenting an opportunity to “advance this Simandou/Guinea matter, because this is
          Vale’s goal, to position ourselves in the region!”.


     158.4. Although Vale was contemplating a deal with BSGR, its intention, as disclosed in
          an email from Mr Mendes to Eduardo Ledsham (Vale’s Executive Director of
          Vale’s Exploration Department) (“Mr Ledsham”) dated 16 February 2010, was,
          in due course, to “move forward with just Vale”.


     158.5. In an email from Vale’s Edson Ribeiro (“Mr Ribeiro”) to Mr Ledsham dated 17
          February 2010, Mr Ribeiro stated that “we cannot run the risk of the deposit falling
          into the hands of the Chinese, and we cannot stand by just watching, we must act”. He
          said that, absent a joint venture with Rio Tinto, “we need to be aggressive and buy
          the rights from BSGR”.


159. Vale knew that Pentler had introduced BSGR to Guinea. It knew that Mr IS Touré was
     engaged by BSGR and believed that Mr IS Touré was related to Mme Touré, who Vale
     (incorrectly) believed to be President Conté’s fourth wife. Further, Vale was privy to

                                                108
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 110 of 119



    rumour and other innuendo regarding alleged corruption on the part of the BSGR
    Group and an alleged connection between BSGR and Mme Touré and/or Mr Thiam.


    159.1. Mr Tchelet understands from Mr Struik that, sometime in 2006, Mr Struik and
         Mr Cilins encountered Mr Etchart at the Ministry of Mines in Conakry. Mr Struik
         introduced Mr Etchart to Mr Cilins. He told him that Pentler had introduced
         BSGR to Guinea and that Mr Cilins was assisting him with general matters (e.g.
         renting office space, procuring vehicles, and providing assistance in relation to
         the hiring of staff).


    159.2. In an undated “Kick Off Meeting” presentation cited by the First Defendant in
         paragraph 194.1 of his Defence, Vale expressed the view that “thanks to their close
         relationship with influential people of the GoG (the fourth spouse of President Conté), we
         suppose that BSGR is a strong candidate to be granted with the areas that might be
         withdrawn from RT [Rio Tinto]”.


    159.3. In an email from Vale’s Marco Monteiro (“Mr M. Monteiro”) to Mr Ledsham
         dated 25 October 2008, Mr M. Monteiro stated that BSGR was being “very
         aggressive, but acting in an unethical manner and talking directly to one of the wives of
         the President in an attempt to get something”.


    159.4. During a meeting on 24 November 2008, Vale was put on notice by Rio Tinto
         PLC that Mr Steinmetz’s and BSGR’s efforts to obtain the Simandou concession
         from Rio Tinto involved “bribery and other acts of political corruption” (according to
         an Amended Complaint filed by Rio Tinto PLC in the United States District
         Court, Southern District of New York, on 15 August 2014).


    159.5. In an email from Vale’s José André Alves (“Mr Alves”) to Mr Ribeiro, copied to
         Mr Ledsham and dated 7 February 2009, Mr Alves stated that: “BSGR as you have
         seen has as responsible for international relations Ibrahima Sory Touré, brother of the
         fourth wife of the deceased Gen. Conté, Mr. [sic] Mamadie Conté”.


    159.6. In the internal report dated 14 September 2009 referred to above, Mr Etchart
         referred to BSGR’s “controversial relationship with former president Conté,
         particularly one of the wifes [sic] of the defunct president which sponsored BSGR in

                                             109
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 111 of 119



         Guiné”.


    159.7. In the Project Venezia presentation referred to above, BSGR was described as
         having a history “fraught with bribery affairs and high-level corruption scandals in the
         country that could affect the process for the Simandou project” and a “very strong
         relationship with the president’s 4th wife”. The nature of that alleged relationship is
         later elaborated on:


                   “[Mme Touré] [h]as influence in the government. She placed her brother as a
                   director with BSGR and suspected to [sic] have received around 2MUS$ to
                   interfere in the procedure that would grant the 50% that would be taken from
                   RT [Rio Tinto], to favour BSGR; it could be the first level of a structure of
                   payments to be defined in the process to grant those rights to BSGR.”

    159.8. In an email from Mr Mendes to Vale’s José C Martins dated 2 February 2010, in
         relation to the signature of a confidentiality agreement between Vale and BSGR,
         Mr Mendes stated: “… it’s a document Vale will be signing with this group of ‘ill-
         reputation’. But for me, it has to be that way, otherwise we can’t analyse it for buying
         purposes and get them out of the way”.


    159.9. A report authored by Nardello & Co, commissioned by Clifford Chance on
         behalf of Vale for the purpose of its due diligence exercise, reported that “BSGR
         Guinea was ‘close to the Conte clan’”, and that Mr IS Touré, who was “in charge of
         external relations for BSGR in Guinea”, was “a brother of Mamadie Conté, the 4th wife
         of the late President”.


    159.10. Mr Steinmetz is described in the same report as having a “close connection”
         and “good working relationship” with Mr Thiam.


    159.11. Mr Tchelet understands from Mr Struik that, in March 2010, Mr Alves, Cello
         Henning and Mr Etchart (all of Vale) travelled to Guinea with Mr Struik for a
         site visit as part of Vale’s due diligence exercise. During that site visit, Mr Struik
         told Mr Alves, Mr Henning and Mr Etchart that Pentler had introduced BSGR to
         Guinea.


    159.12. In any event, as pleaded in paragraph 80 above, BSGR Steel’s US$22 million


                                            110
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 112 of 119



           purchase of a 17.65% interest in BSGR BVI from a third party (viz. Pentler) was
           disclosed in the 2008 Financial Statements and 2009 Statement of Financial
           Affairs, both of which were provided to Vale in the course of the due diligence
           exercise.


160. Against that background, Vale conducted a superficial and inadequate due diligence
     exercise.


     160.1. None of the Initial DD Questionnaire, Supplemental DD Questionnaire, Clark
           ABL Certificate, Steinmetz ABL Certificate or FCPA Interview specifically
           addressed the alleged relationship between the BSGR Group and Pentler, Mme
           Touré or Mr Thiam (or any allegation of bribery or corruption in relation
           thereto). The only specific question asked by Vale pertained to Mr IS Touré, who
           Vale already believed to be related to Mme Touré.


     160.2. Despite the size and significance of the deal and the risks involved, the due
           diligence exercise was ‘completed’ within little over a month, and Vale initially
           agreed to limit the scope of its due diligence to BSGR Guernsey.


     160.3. Ernst & Young (who were contracted by Vale to carry out financial due diligence
           in relation to the transaction) did not perform any audit work in Guinea, or
           provide its due diligence report to Vale, until after the transaction had been
           completed.


     160.4. According to paragraph 196.4 of the First Defendant’s Defence, Vale pressured
           Ernst & Young into altering their initial conclusion that BSGR posed a high risk
           of bribery and corruption.


161. Vale knew that (i) there was a very real risk that bribery and corruption had occurred
     in relation to Simandou; (ii) there were serious reputational and regulatory risks for it
     in the event that bribery or corruption had in fact occurred in relation to Simandou
     (including under the US Foreign Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et
     seq.) (“FCPA”) and from the US Securities Exchange Commission (“SEC”)); and (iii) it
     had undertaken an inadequate due diligence exercise, but it nonetheless entered into
     the JVA and SHA and made any payments in connection therewith. In particular, in

                                            111
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 113 of 119



     addition to the matters set out above:


     161.1. On 13 April 2010, Alex Monteiro, Vale’s then Director of Mergers and
          Acquisitions (“Mr A. Monteiro”), emailed Fabio Barbosa (also of Vale):


                    “Our recommendations to the business department have been the following,
                    based on the legal and commercial risks:

                    1. If the decision is of closing the deal, that it be made in escrow (bank financing
                    doesn’t eliminate FCPA risk). The lawyers’ standing is clear, once we close it,
                    we run the risk of already being in violation the FCPA on D+1, given that we
                    couldn’t do a books and accounts review of the 4 companies that come in the
                    acquisition package (located in Guernsey, Guinea, Liberia and BVI);…3. Due
                    diligence – the result of the due diligence is not satisfactory, nor exhaustive;
                    more time and information is needed from the other party …”

     161.2. In a later email from Mr A. Monteiro to Mr Barbosa, also dated 13 April 2010, he
          stated:


                    “In regard to FCPA, adding to what has been said, I think the risk of closing
                    the deal without escrow is not only reputational, rather, ‘risk is of civil
                    administrative liability to the SEC for the Company’, transcribing the words of
                    Clifford Chance’s specialist in FCPA.”

162. Accordingly, it is to be inferred that Vale regarded the representations made (or
     allegedly made) by Mr Tchelet (and the other Defendants) with such scepticism that
     they did not assuage the FCPA risk associated with the transaction. The only
     reasonable conclusion is that Vale did not rely on, and was not induced by, the truth of
     those representations, and decided to enter into the JVA and SHA without any regard
     thereto. In doing so it acquired the interest in Simandou which it so desperately
     desired and put itself in a position to rid itself of its junior partner (the BSGR Group)
     in due course. It is to be inferred that this commercial interest overrode any interest
     Vale might have ordinarily or otherwise had (which is not admitted) in not being
     exposed to the risks identified in paragraph 116.1. That paragraph is accordingly
     denied.


163. Further and in any event, in the premises Vale knew or did not care about (i) the
     involvement of Pentler or its Principals in the BSGR Group’s introduction to Guinea;
     (ii) the alleged relationship between Mr IS Touré and Mme Touré; and/or (iii) the


                                                112
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 114 of 119



     alleged relationship between Mme Touré and the BSGR Group. Vale would not have
     relied, and did not rely, on any representation to the contrary. In particular, it is
     denied that any further disclosures as to the existence of such persons as “consultants”
     or “intermediaries” would have been a “red flag” for the Claimants. It would not have
     led to any or any substantial further due diligence being conducted, and in any event
     the results of any due diligence carried out (whether from independent investigation
     or responses from the Defendants) would not have affected the Claimants’ decision to
     enter into the transaction. Paragraph 116.2 is accordingly specifically denied.


164. Alternatively, insofar as Vale relied on any of the representations that were made by
     any of the Defendants, it is to be inferred that Vale did not rely on the representations
     allegedly made by Mr Tchelet in particular, because there was no reason for it to do so.
     Vale sought and obtained (to the extent admitted and averred above) representations
     as to the Mining Licences being acquired without the use of intermediaries or the
     making of corrupt payments, from persons directly involved in the acquisition of those
     Licences. In those circumstances, Mr Tchelet’s representations, which were and were
     known to be necessarily based on his own knowledge and dependent on what he had
     been told by others, cannot have affected, and did not affect, Vale’s decision to enter
     into the JVA and SHA, or the Claimants’ decisions to make any payments in
     connection therewith. Further, for the same reasons, the Claimants would have acted
     the same way even if Mr Tchelet had not made the alleged representations, and
     accordingly those representations did not cause the Claimants any loss.


                         SECTION J: CLAIM IN CONSPIRACY

165. As to paragraph 117, so far as it is addressed to Mr Tchelet (no admissions otherwise
     being made):


     165.1. Paragraph 96 above is repeated.


     165.2. The opening paragraph is denied. There was no combination, agreement or
           understanding between Mr Tchelet and any other Defendant to make fraudulent
           misrepresentations to Vale in the course of the due diligence exercise or
           otherwise.



                                              113
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 115 of 119



     165.3. It is denied that Mr Tchelet made any false representations at all, and further
           that he did so knowingly (or recklessly), or pursuant to any “combination”. It is
           denied that he acted unlawfully, and in any event he genuinely believed at all
           times that he was acting lawfully.


     165.4. It is denied in any event that the Claimants have suffered loss as alleged, for the
           reasons set out below.


     165.5. Paragraph 117.1 is denied. Paragraphs 105 to 115 have been addressed above.
           Paragraphs 97 to 156 above are repeated.


     165.6. Paragraph 117.2 is denied. Paragraphs 68 to 92 have been addressed above.
           Paragraphs 60 to 83 above are repeated.


     165.7. Save as set out in paragraph 65 above, paragraph 117.3 is denied. Paragraphs 65
           to 66 and 153.7 above are repeated.


     165.8. As to paragraph 117.4, paragraphs 82.2 to 82.4 above are repeated.


     165.9. Save that it is admitted that Mr Tchelet was subsequently awarded a bonus,
           paragraph 117.5 is denied. Paragraphs 26 to 27 and 96 to 98 have been addressed
           above. Paragraphs 24, 25 and 87 to 89 above are repeated. To the extent that Mr
           Tchelet made any representations during the course of the due diligence process,
           these were made not made to advance his (or “the Defendants’”) own financial
           interests, but in good faith. It is specifically denied that loss was inevitable,
           foreseeable or intended.


     165.10. Paragraph 117.6 is denied. Mr Tchelet did speak honestly about the alleged
           matters, insofar as (on the basis of the true position and his knowledge) they
           arose at all. The true position is addressed above.


                           SECTION K: PROPRIETARY CLAIM

166. As to Section K, paragraph 96 above is repeated. Further or alternatively, as a matter of
     New York law, which applies to this claim, the Claimants have no proprietary claim,


                                             114
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 116 of 119



     for the reasons set out at paragraph 42 of the First Defendant’s Defence. Accordingly,
     all claims made and relief sought in this section are denied. Without prejudice to this,
     Mr Tchelet pleads as follows to this section on the basis that (contrary to his case)
     English law applies.


167. As to paragraph 118:


     167.1. Save that it is admitted that Vale initiated the Arbitration proceedings on 28
           April 2014, and that it resulted in an Award, the first sentence is denied. The JVA
           and SHA were not in fact rescinded by Vale. Rather, they were terminated by
           agreement (and therefore affirmed) by clause 6.1 of the share purchase deed
           entered into by Vale, BSGR and BSGR Guernsey on 13 March 2015. That
           termination was without prejudice to the LCIA Arbitration claim by Vale against
           BSGR (clause 6.2). However, neither that agreement nor the Award binds Mr
           Tchelet or any other third party.


     167.2. Further or alternatively, Vale elected in the Arbitration to claim damages for
           deceit which were assessed, as Vale asked them to be, without giving any credit
           for the value of any proprietary claim. In those circumstances, Vale is not
           entitled to claim any proprietary remedy in relation to the proceeds from any
           person.


     167.3. Further or alternatively, even if (which is denied) the JVA and SHA were
           rescinded, that rescission did not have the result that the US$500 million paid to
           BSGR by Vale International, a third party, was impressed with a constructive
           trust (whether in favour of Vale International or Vale).


     167.4. The remainder of paragraph 118 is accordingly denied.


168. As to paragraph 119, insofar as it is addressed to Mr Tchelet (no admissions otherwise
     being made):


     168.1. So far as it relates to those bonuses admitted and averred above as having been
           paid to, or for the benefit of, the Second to Sixth Defendants, point (i) is
           admitted. Otherwise, it is embarrassingly vague and not admitted.

                                               115
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 117 of 119



     168.2. Point (ii) is denied. Mr Tchelet did not receive any part of the US$800,000 as a
           volunteer. That sum was remuneration for work done and value added to the
           BSGR Group. Nor did he receive any part of that sum with notice of deceit as
           alleged.


     168.3. Point (iii) is denied, for the reasons set out above in the preceding sub-
           paragraphs and paragraphs 166 and 167 above. Further or in the alternative to
           Mr Tchelet’s primary case as to when the cause of action for the proprietary
           claim arose (upon payment of the monies, as set out below), it is further denied
           (if it be alleged) that any alleged constructive trust arose on receipt of the
           relevant funds. No trust could arise until the rescission of the JVA.


169. As to paragraph 120, insofar as it is directed to Mr Tchelet (namely paragraph 120.5), it
     is admitted that Mr Tchelet’s company received US$800,000 in July 2010 and that this
     sum (but not any other, unparticularised sum which he is alleged to have received)
     represented the “proceeds” of the US$500 million. However, it is denied for the reasons
     set out above that it represents the traceable proceeds thereof.


                  SECTION L: APPLICABLE LAW AND LIMITATION


170. Save to the extent of any inconsistency with the foregoing, Mr Tchelet hereby adopts
     and pleads in his own Defence the facts and matters pleaded by the First, Second,
     Sixth, Seventh and Eighth Defendants in relation to:


     170.1. The law applicable to the Claimants’ claims, being New York law. The Claimants
           do not plead any claim under New York law, and Mr Tchelet reserves the right
           to respond to any such case if made, including by setting out further particulars
           in relation to New York law;


     170.2. The limitation periods and principles of laches applicable to the Claimants’
           claims under New York law, alternatively English law; and


     170.3. The date on which the Claimants’ causes of action accrued, or the relevant
           limitation period otherwise started to run (on the basis of knowledge that had
           been or could with reasonable diligence have been acquired), under New York

                                             116
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 118 of 119



           law, alternatively English law.


171. In the premises, the Claimants’ claims are time-barred or barred by laches.


                   SECTION M: CAUSATION, LOSS AND DAMAGE


172. Paragraph 121 is denied. Paragraphs 157 to 164 above are repeated.


173. As to paragraph 122:


     173.1. The opening paragraph is denied. In the premises, it is denied that the Claimants
           are entitled to any of the sums claimed by way of damages.


     173.2. Paragraph 122.1 is admitted.


     173.3. Paragraphs 122.2 to 122.5 are not admitted. Insofar as the costs allegedly spent in
           the arbitration are proven, they represent a failure by the Claimants to mitigate
           their losses. It was not a reasonable step to spend so much pursuing BSGR in
           arbitration, and less could have been spent to achieve the same or a similar
           outcome as was in fact achieved.


174. Paragraph 123 is not admitted.


175. As to paragraph 124, it is denied that the Claimants have been caused any loss by any
     wrongdoing by Mr Tchelet. Further and in any event:


     175.1. Paragraph 124.1 is a claim for reflective loss to which the Claimants are not
           entitled as a matter of law;


     175.2. As to paragraph 124.2, paragraph 173.3 above is repeated.


                                  SECTION N: INTEREST


176. Paragraph 125 is not admitted, save that it is denied, in the premises, that the
     Claimants are entitled to any interest.


                                               117
Case 1:20-mc-00199-JGK-OTW Document 18-8 Filed 05/15/20 Page 119 of 119




  177. In the premises, paragraph 126 is denied.


  178. As to the prayer, it is denied that the Claimants are entitled to the relief claimed, or
       any relief.




                                                                     TOM WEISSELBERG QC
                                                                                 DAVID LOWE
                                                                                WARRENFITI


                                                                                    15May2020



  I believe that the facts stated in this Defence are true. I understand that proceedings for
  contempt of court may be brought against anyone who makes, or causes to be made, a false
  statement in a document verified by a statement of truth without an honest belief in its truth.


  Full name: Joseph Tchelet (Fifth Defendant)




                                                118
